 
[gmfleetandcommercial.jpg]
 
September 30, 2012


Mr. Michael Schmidt
Avis Budget Car Rental, LLC
6 Sylvan Way
Parsippany, N.J. 07054
 
Dear Mr. Schmidt:
 
This letter will confirm the agreement (“Agreement”) between Avis Budget Car
Rental, LLC (“ABG”) and General Motors, LLC (“GM”) regarding ABG’s  purchase or
lease of GM 2013 model year vehicles under i) the 2013 MY Daily Rental Purchase
Program, ii) the 2013 MY National Fleet Purchase Program, and iii) other
incentive programs available to ABG.


The terms and conditions of this Agreement are as follows:


 
2013 MY Daily Rental Purchase Program (VN9)

1.  
General Terms and Conditions:

a.  
GM shall make available 2013 model year vehicles under the terms and conditions
of GM’s 2013 Model Year Daily Rental Purchase Program.  (Refer to Attachment 1.)

b.  
ABG agrees to purchase or lease these GM vehicles from GM dealers in a mix which
includes mostly GM’s higher priced models.  (Refer to Attachment 1A.)

c.  
GM or its subsidiaries shall purchase tendered 2013 model year vehicles from ABG
that qualify for purchase under the terms and conditions of GM’s 2013 MY Daily
Rental Purchase Program.  (Refer to Attachment 1.)



2.  
YT2 Flat Rate Program:

a.  
GM shall make available the YT2 Flat Rate program for the vehicles noted in
Attachment 3.

b.  
YT2 volume must not exceed the volume and mix detailed in Attachment 3.

c.  
 All program parameters and rates for the YT2 Flat Rate program are detailed in
Attachment 1D.

d.  
Tahoe and Suburban units ordered with YT2 will receive an invoice credit as
detailed in Attachment 1D.  The credit, which will be visible on the invoice,
will reduce the invoiced amount.

e.  
 This program is subject to the terms and conditions in Section 1.



3.  
YT6 Flat Rate Program:

a.  
GM shall make available the YT6 Flat Rate program for the vehicles noted in
Attachment 3.

b.  
YT6 volume must not exceed the volume and mix detailed in Attachment 3.

c.  
 All program parameters and rates for the YT6 Flat Rate program are detailed in
Attachment 1E.

d. 
[REDACTED] units ordered with YT6 will receive an invoice credit as detailed in
Attachment 1E.  The credit, which will be visible on the invoice, will reduce
the invoiced amount.

e.  
ABG agrees that no more than [REDACTED] of the total YT6 volume by model will be
returned (as measured by the acceptance date in RIMS) between October 1 and





 
GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-665-1137
Avis Budget Group 2013 MY Rental Agreement
Page 1 of 7

--------------------------------------------------------------------------------

 
 
[gmfleetandcommercial.jpg]
 
 

f.  
December 31 in any given calendar year.  ABG will reimburse GM at a rate of
[REDACTED] per unit on all returned units in excess of the [REDACTED] limit.

g.  
This program is subject to the terms and conditions in Section 1.

 
4.  
Daily Rental Purchase Program Matrix Incentives:

a.  
As long as ABG is compliant with its obligations under this Agreement to
purchase, promote, and service the number of 2013 model year vehicles and in a
vehicle mix, as described in Attachment 3, GM will provide ABG with a matrix
incentive as detailed in Attachment 3 and will be in addition to any incentives
due under the terms and conditions of GM’s 2013 Model Year Daily Rental Purchase
Program (Attachment 1).

b.  
Payment of this incentive will be made upon submission of such vehicles in
accordance with Attachment 4.



5.  
ABG will provide to GM, at the beginning of each month, a four month schedule of
anticipated vehicle returns.  The schedule will breakout the vehicle returns by
site for the current month, as well as the subsequent three months.  Receipt of
the information described in this section is a condition to pay incentives
discussed in this Agreement.



6.  
[REDACTED] Program:

a.  
GM shall offer ABG 2013 model year [REDACTED] Program.  (Refer to Attachment
1R).

b.  
ABG must submit [REDACTED] of its total 2013 model year daily rental vehicle
purchases (excluding any type of rejected turn-back vehicles) before GM will
[REDACTED].

i.  
This [REDACTED] requirement does not apply to the 2013 MY YT6 volume

ii.  
The [REDACTED] calculation will exclude all YT6 volume.

c.  
GM agrees to pay the [REDACTED] detailed in Attachment 3 which will be in
addition to [REDACTED] under the terms and conditions of GM’s 2013 Model Year
Daily Rental Purchase Program.

d.  
The payments will be made on a quarterly basis, in the months of March, June,
September and December, and in accordance with the terms set forth in Attachment
4.



 
2013 MY National Fleet Risk Purchase Program (VX7)

7.  
General Terms and Conditions:

a.  
GM agrees to offer ABG the availability of 2013 model year vehicles under the
terms and conditions of GM’s 2013 MY National Fleet Risk Purchase
Program.  (Refer to Attachment 2.)

b.  
ABG will purchase or lease from GM dealers a minimum quantity of 2013 model year
vehicles at the agreed upon mix.  (Refer to Attachment 2A.)



8.  
National Fleet Risk Purchase Program Risk Incentives:

a.  
 As long as ABG is compliant with its obligations under this Agreement to
purchase the number of units and in a mix described in Attachment 2A, GM will
provide ABG with Risk incentives as detailed in Attachment 2A, and which will be
in addition to any incentives due under the terms and conditions of GM’s 2013 MY
National Fleet Risk Purchase Program (Attachment 2). These Risk incentives are
in lieu of all other retail sales and fleet incentives.



b.  
All uplevel minimum equipment incentives will be paid in September 2013 after
purchase requirements have been verified by GM.  (Refer to Attachment 2A.)

 


GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-665-1137
Avis Budget Group 2013 MY Rental Agreement
 
Page 2 of 7

--------------------------------------------------------------------------------

 


[gmfleetandcommercial.jpg]



c.  
Payment of these incentives will be made upon submission of such vehicles in
accordance Attachment 4.

 
Additional Provisions Applicable to VN9 and VX7 Programs

9.  
2013 Model Year Bonus:

a.  
GM shall offer ABG a Model Year volume bonus for all 2013 model year units
acquired under GM’s 2013 MY Daily Rental Purchase Program (Attachment 1) and
GM’s 2013 MY National Fleet Risk Program (Attachment 2).

b.  
GM will pay ABG the 2013 Model Year bonus amounts detailed in Attachments 2A and
3.

c.  
This bonus is payable in September 2013 per the terms set forth in Attachment 4
excluding the electronic vin submission to RIMS.

d.  
The total agreed upon volume as detailed in Attachment 3 must be entered into
VOMS no later than April 20, 2013.

e.  
All vehicle minimum equipment requirements must be met by carline and by program
(VN9 or VX7) per the terms of the Minimum Equipment Attachments (Attachments 1A
and 2A).  If minimum equipment requirements are not met for the carline, the
entire model year bonus for such carline will be forfeited for all volume
purchased under that program.  As an example, if minimum equipment requirements
are not met for Impala, then the bonus for all Impala models sold under the VN9
program will be forfeited, provided that GM can build the vehicles with the
required minimum.   

 
 

10.  
In the event ABG chooses to cancel any order placed by ABG through GM dealers,
at event code 3000 or greater, GM will assess a fee of [REDACTED] per vehicle to
be paid to GM upon demand. This fee will be waived if the current production
week has been delayed more than three weeks from the original scheduled
production week. Further, this fee will not apply if ABG chooses to redirect the
shipment of any vehicles in event code 3000.



11.  
All volume and mix requirements are subject to reasonable minor adjustments
based upon mutual agreement between the parties.  The mutually agreed upon
production timing is detailed in Attachment 3A by month, by brand and by
program.

a.  
If either party cannot fulfill any terms of this Agreement due to events beyond
its control, such as acts of God, labor disputes, and severe economic downturns,
the party affected by the event shall promptly notify the other party and the
parties will enter negotiations with the intent of minimizing the impact of the
event on the business contemplated under this Agreement.



12.  
ABG will place orders no more than [REDACTED] or less than [REDACTED] of a
month’s production in any week provided GM can make such a production
commitment. After two weeks of moving orders to event code 3000 for a given
production period the orders will be deemed to comply with the limitation
indicated above. All vehicle minimum equipment requirements will be placed for
production on a monthly basis.  Any vehicles which do not meet the minimum
equipment requirements will not be paid the Model Year Bonus as provided in
Section 9(e).



13.  
ABG agrees that in all advertising and promotional materials, developed for its
Avis brand during the 2013 Model Year (September 1, 2012 through August 31,
2013), Avis advertising will feature only GM products where any vehicle is
featured or promoted.  It is understood that vehicles will be moved between Rent
A Car brands owned by ABG (i.e.“Avis” and ”Budget”).  When Avis advertising or
promotional materials feature or promote a vehicle, a

 


GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-665-1137
Avis Budget Group 2013 MY Rental Agreement
 
Page 3 of 7

--------------------------------------------------------------------------------

 


[gmfleetandcommercial.jpg]

  
GM product shall be featured and promoted provided GM manufactures a vehicle in
the advertised segment with a tag line substantially similar to the following:



“We feature (Trade name GM vehicle) and other fine GM vehicles”



This commitment will not apply to activities that are internet based.  Refer to
Attachment 5 for further guidelines relative to advertising and promotional
materials.  If GM is not represented in a given segment, or is represented but
either GM chooses not to sell or ABG chooses not to purchase vehicles in that
segment, ABG is free to promote a non-GM vehicle in that rental segment.


14.  
If ABG purchases an existing Avis Licensee or substantially all of the assets of
an existing Avis Licensee during the 2013 model year, and such existing Avis
Licensee is a

 participating Avis Licensee under the terms of the Agreement between the Avis
Licensee Association and GM for the 2013 Model Year (“ALA Agreement”), then GM
agrees to accept an assignment to ABG of the purchase volume, mix, and monies
identified in the Participation Form executed by the Participating Avis Licensee
under the ALA Agreement, as long as the agreement is signed by the existing Avis
Licensee, the Avis Licensee Association, if applicable, and ABG, and is in a
form acceptable to GM.


15.  
If ABG purchases an existing Budget Licensee or substantially all of the assets
of an existing licensee during the 2013 model year, and such existing Budget
Licensee is a participating Budget Licensee under the terms of the Agreement
between the Car Rental Licensee Association and GM for the 2013 Model Year, then
GM agrees to accept an assignment to ABG of the purchase volume, mix, and monies
identified in the Participation Form executed by the Participating Budget
Licensee under the Car Rental Licensee Association Agreement, as long as an
agreement is signed by the existing Budget Licensee, the Car Rental Licensee
Association, if applicable, and ABG, and is in a form acceptable to GM.



16.  
Notwithstanding anything to the contrary contained in this Agreement (including
in the attachments hereto), no vehicle shall be accepted for return by GM or its
agent until such time as the title to such vehicle has been assigned and/or
transferred on behalf of ABG upon the sale of such vehicle to an automotive
dealer or the purchase of such vehicle by GM following the transfer of such
vehicle from the Daily Rental Guaranteed Residual Program to the Daily Rental
Acquisition Program.  For the avoidance of doubt, Form AD006 shall evidence a
conditional acceptance of vehicles turned in by ABG, and set forth
above.  References to acceptance in the attachments hereto refer to such
conditional acceptance evidenced by Form AD006.



17.  
ABG shall retain any documents or records relevant to vehicles purchased under
this Agreement or any GM program and/or claims submitted for payment under this
Agreement or any other GM program for two years after the close of the
program.  ABG agrees to permit any designated representative of GM to examine,
audit, and take copies of any accounts and records ABG is to maintain under this
Agreement.  ABG agrees to make such accounts and records readily available at
its facilities during regular business hours.  GM agrees to furnish ABG with a
list of any reproduced records.

 


GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-665-1137
Avis Budget Group 2013 MY Rental Agreement
 
Page 4 of 7

--------------------------------------------------------------------------------

 


[gmfleetandcommercial.jpg]



18.  
Part of the consideration for ABG’s entry into this Agreement is GM or its
subsidiary’s continuing obligation to purchase vehicles from ABG in accordance
with the terms of GM or its subsidiary’s 2012 Model Year Daily Rental Purchase
Programs.  Accordingly, it shall be a condition to ABG’s obligations to purchase
vehicles under this 2013 Model Year Daily Rental Purchase Program Agreement at
any time that GM or its subsidiary has performed its vehicle purchase
obligations in all material respects with respect to eligible vehicles tendered
by ABG under the terms of GM or its subsidiary’s 2012 model year Purchase
Programs.



19.  
GM shall make available to ABG a daily rental purchase program for the 2014
through 2016 Model Years.  Refer to Attachment 7 for the Long Term Supply
Agreement.



20.  
ABG agrees that it shall hold harmless GM, its subsidiaries, affiliates, or
agents from any and all liabilities arising from making available auctions which
it may sponsor, promote, organize, or otherwise create as a facility for sale of
vehicles by an authorized auctioneer for the benefit of ABG, except for the
gross negligence or intentional misconduct by any of the indemnified parties.



21.  
GM is hereby notified that ABG and its subsidiaries, AESOP Leasing L.P. (“AESOP
Leasing”), Avis Rent A Car System, LLC. (“Avis”) and Budget Rent A Car System,
Inc. (“Budget”), have engaged AESOP Exchange Corporation as a qualified
intermediary (“QI”) for the purpose of facilitating a like kind exchange program
under Section 1031 of the Internal Revenue Code of 1986, as amended.  As such,
ABG, AESOP Leasing, Avis and Budget have assigned to AESOP Exchange Corporation,
acting in its capacity as QI, all of their rights, but not their obligations, in
any existing manufacturer purchase agreements they may have with GM either for
the purchase of replacement vehicles or after a qualifier term of use for the
purchase of relinquished vehicles.  This notification will apply to either all
future purchases of replacement vehicles or the purchases of relinquished
vehicles unless specifically excluded in writing.



22.  
This Agreement is confidential between the Parties (ABG and GM) and is intended
for the sole use of ABG and GM.  This Agreement may not be disclosed to any
person, other than a party’s parent, subsidiaries, AESOP Leasing, and their
respective outside counsel and accountants and interested financial institutions
and the SEC, except as required by legal process without the consent of the
other Party. In the event of legal process, the Party served shall notify the
other Party to allow them sufficient time to interpose legal objections to
disclosure.



23.  
Selected GM vehicles are equipped with OnStar.  For details regarding
notification of OnStar equipment and services, please refer to Attachment 6.



This Agreement shall in all respects be interpreted, enforced and governed under
the laws of the State of Michigan, without regard to the conflicts of law and
principles thereof.


This letter represents the sole agreement, regarding the subjects herein,
between ABG and GM and can be modified only in a writing executed by an
authorized representative of each of the Parties.
 
GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-665-1137
Avis Budget Group 2013 MY Rental Agreement
Page 5 of 7

--------------------------------------------------------------------------------

 
 
[gmfleetandcommercial.jpg]
On behalf of General Motors, I would like to express my appreciation for your
business and hope this Agreement will continue to strengthen our business
relationship.


Please return a copy of this letter acknowledging your agreement to the above.


Very truly yours,





 
/s/ Edward J. Pepel
Date:
9-28-12
   
Edward J. Peper
General Motors
U.S. Vice President, Fleet and Commercial Sales
     






 
/s/ Michael Schmidt
Date:
10-1-12
   
Michael Schmidt
Avis Budget Car Rental, LLC
Senior Vice President, Fleet Services
     







GM Approvals:





 
/s/ Alan S. Batey
Date:
9-28-12
   
Alan S. Batey
General Motors
Vice President, U.S. Sales and Service
     






 
/s/ Edward J. Toporzycki
Date:
9-27-12
   
Edward J. Toporzycki
General Motors
CFO, Executive Director, U.S. Sales and Marketing Operations
     







GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-665-1137
Avis Budget Group 2013 MY Rental Agreement
 
Page 6 of 7

--------------------------------------------------------------------------------

 


[gmfleetandcommercial.jpg]
Attachments Key


Attachment 1
 
2013 MY Daily Rental Purchase Program Guidelines (VN9)
Attachment 1A
 
2013 MY VN9 Minimum Equipment Guidelines
Attachment 1B
 
2012 CY Turn-In Standards and Procedures
Attachment 1C
 
2013 MY VN9 Tier Program – Guidelines, Rates and Parameters
Attachment 1D
 
2013 MY YT2 Flat Rate Program – Guidelines, Rates and Parameters
Attachment 1E
 
2013 MY YT6 Flat Rate Program – Guidelines, Rates and Parameters
Attachment 1R
 
2013 MY [REDACTED] Program Guidelines
Attachment 1T
 
True Up Payments Calendar 2012 CY and 2013CY
Attachment 2
 
2013 MY National Fleet Risk Purchase Program Guidelines (VX7)
Attachment 2A
 
VX7 Minimum Equipment Requirements and Incentives
Attachment 3
 
2013 MY VN9 and VX7 Volume and Incentives
Attachment 3A
 
2013 MY Production Schedule
Attachment 4
 
Rental Incentives Payment Terms and Calendar
Attachment 5
 
Advertising and Promotion
Attachment 6
 
Onstar
Attachment 7
 
Long Term Supply Agreement



 
GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-665-1137
Avis Budget Group 2013 MY Rental Agreement
 
Page 7 of 7

--------------------------------------------------------------------------------

 
 
[gmfleetandcommercial.jpg]
Attachment 1 (GRP)
GENERAL MOTORS
2013MY DAILY RENTAL PROGRAM GUIDELINES


1.  
PROGRAM NAME AND NUMBER:

 
2013 Model Year Daily Rental Program Guidelines for Daily Rental Customers (GRP)
Program Code:  VN9
Program No. 01-13VN9GRP0-1



2.  
PROGRAM DESCRIPTION:

 
This program makes available to General Motors dealers and qualified daily
rental customers purchase information on selected 2013 model year passenger cars
and light duty trucks sold and delivered by GM dealers to qualified daily rental
customers and eligible for purchase by General Motors in accordance with these
guidelines.

 

 
The following are not eligible for this program:

 
- Preferred Equipment Group (P.E.G.)/Option package discounts
- Van Conversions (including Hi-Cube and Step-Van) & Full Size Cargo Vans
- Vehicles delivered from dealer inventory

 

 
A qualified daily rental fleet customer must have a General Motors Fleet Account
Number (GM FAN) to be eligible for any GM fleet incentive.





3.           PROGRAM START DATE/PROGRAM END DATE/IN SERVICE PERIOD:

 
Program Start Date:                                           Opening of 2013
model year ordering system
Program End Date:                                           When Dealers are
notified that 2013 model year fleet orders are nolonger being accepted by
General Motors




 
In Service Period:
The In Service date is the Expiration in Transit date on the invoice plus five
(5) days.  Refer to Tier Program Parameters (Attachment 1C) and Flat Rate
Program Parameters (Attachment 1D) for minimum and maximum in-service periods
applicable to individual programs.   All units to be purchased by General Motors
under this program must be returned and accepted by July 31, 2015.  Non-returned
vehicles must remain in service a minimum of six (6) months (180 days) from
in-service date.  GM reserves the right to audit the daily rental customer to
ensure compliance with the minimum six (6) month in-service requirement.  Frame,
fire, stolen, embezzled and/or water damaged vehicles which are ineligible for
purchase have no minimum in-service period.  Documentation on these vehicles
must be retained on file for audit purposes.
 
IMPORTANT - Acceptance of an order on any vehicle line does not constitute a
commitment to build or to build within a specific time frame.
 
All vehicles including non-returned vehicles supplied by GM under this agreement
are subject to the export control laws and regulations of the United States
(U.S.) and the daily rental customers and dealers shall comply with such laws
and regulations.



4.  ELIGIBLE MODELS/REQUIRED OPTIONS FOR ORDER AND DELIVERY:

 
Eligible Models:
All new and unused 2013 GM models with the required minimum factory installed
equipment levels specified in the Attachment 1A - Minimum Equipment Guidelines
“MEG”, and processing options ordered for qualified daily rental customers for
use as daily rental vehicles and delivered by GM dealers are eligible for this
program.
 
Required Options for Order and Delivery:
All orders must contain the fleet processing option VN9 and the rental customer
code to be enrolled in the Tier Program.  Flat Rate programs will require an
additional processing option.  Refer to the Flat Rate Program Guidelines, Rates
and Parameters (Attachment 1D) found in the rental customer’s contract for
additional processing options.  Vehicles must be ordered with minimum option
requirements specified in the Minimum Equipment Guidelines (Attachment 1A -
“MEG”). Processing Option VN9 will provide a net invoice - less holdback.  Units
ordered with option VN9 receive order date price protection (PRP).

 
 
GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-667-113
 
Page 1 of 5

--------------------------------------------------------------------------------

 
 
Attachment 1 (GRP)
[gmfleetandcommercial.jpg]
 

 
Dealer must take full responsibility for including the proper processing option
on all orders.  Should errors occur in the ordering of vehicles, resulting in
diversions or reinvoicing, the dealer may be charged an administrative fee by
GM.
 
All Orders must include the following:
      a. Valid GM FAN (Fleet Account Number)
      b. Option Codes: VN9 and rental customer code
      c. Order Type:  FDR
      d. Delivery Type: 020 – Daily Rental
 
Dealer orders currently on hand or in the system that qualify for this program,
and have the appropriate processing options, can be amended if they have not
been released to production.   This is the ordering dealer's responsibility.
 
Units delivered to the rental customer’s drop ship sites must have the assigned
rental customer code on the window label and delivery receipts must be checked
to verify proper ownership of the vehicle.  GM Customer Support should be
contacted immediately regarding units delivered to the wrong drop ship site to
determine the appropriate course of action.  Units that were incorrectly
delivered must not be placed into rental service.  GM reserves the right to deny
incentives on units in rental service that have been incorrectly delivered and
accepted, or titled.




5.  
COMPATIBLE INCENTIVES AND ALLOWANCE PROGRAMS:

 
Vehicles enrolled in the 2013 Model Daily Rental Purchase Program are not
eligible for any other fleet/retail program, including, but not limited to, the
Dealer Fleet Ordering Assistance Program (VQ), and any General Motors Dealer
Rent A Car program.



FLEET CUSTOMERS (GM FAN HOLDERS)
 
YES/NO
GENERAL
   
GM MOBILITY
 
(MOB/MOC/R8L)N
SALESPERSON / SALES MGR. INCENTIVES
 
N
CASH DIRECT MAILS/PRIVATE OFFERS/GENERAL
   
COUPONS/CERTIFICATES/NON-CASH VENDOR PROGRAMS
 
N
GM BUSINESS CARD
 
(UDB) N
CONSUMER CASH
 
N
DEALER CASH
 
N
BONUS CASH
 
N
OPTION PACKAGE DISCOUNTS
 
N

 
 
PRICING
   
PRICE PROTECTION/BONA FIDE SOLD ORDER
 
(PPT W/VX7) N
PRICE PROTECTION/ORDER DATE
 
  (PRP) Y

 
 
ORDER/DELIVERY
   
FLEET ORDERING & ASSISTANCE
 
(VQ1/VQ2/VQ3)  N
INTRANSIT INTEREST CREDIT
 
(C4C) Y

 
 
RENTAL
   
REPURCHASE
 
  (VN9) X
FLAT-RATE REPURCHASE
 
(YT1 THROUGH YT9) Y
RISK
 
(VX7)  N
GM DEALER RENT-A-CAR
 
(FKR/FKL)  N

 
 
GOVERNMENT
   
PSA/PURA/BID ASSISTANCE/CE
 
(R6D/PBP/PBS) N


 
FLEET/COMMERCIAL
   
NATIONAL FLEET PURCHASE PROGRAM
 
             (FVX/FPP) N
RETAIL ALTERNATIVE
 
(CNC/CNE/CSE/CSR/CWE) N

 
 
GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-667-113
 
Page 2 of 5

--------------------------------------------------------------------------------

 
Attachment 1 (GRP)
[gmfleetandcommercial.jpg]

SMALL FLEET APR ALTERNATIVE
 
(XMC)  N
GM'S BUSINESS CUSTOMERS CHOICE
 
N
TRUCK STOCKING
 
   (TSI) N
MOTOR HOME INCENTIVE
 
  (R7Y) N
SCHOOL BUS/SHUTTLE BUS/AMBULANCE INCENTIVE
 
  (R6H) N
RECREATIONAL VEHICLE INCENTIVE
 
   (R6J) N
DEMO - LIGHT DUTY DEALER
 
(DEM/DEE) N
DEMO - LIGHT DUTY SVM
 
(DES) N
SIERRA FLEET PEG
 
           (R7F/FLS) N
FLEET PREFERRED EQUIPMENT GROUPS
 
N
COMPETITIVE ASSISTANCE PROGRAMS
 
  (CAP) N

 
 
6.           METHOD OF PAYMENT:

 
When a vehicle accepted under the Daily Rental Guaranteed Residual Program is
sold at auction, the auction will direct the net sale proceeds to the daily
rental customer owning the vehicle, or to an assignee approved by GM.  Net sale
proceeds are equal to the gross sales price less auction sales fees/expenses and
less the transportation expense.  The daily rental customer will receive the net
sale proceeds within 2 business days after sale of the vehicle.  The net sale
proceeds will be forwarded to the daily rental customer’s designated bank
account via EFT.  On a monthly basis, GM will process a true-up payment for each
of the daily rental customer’s vehicles sold in the previous month.  The true-up
payment, calculated per vehicle, will be equal to the guaranteed purchase price
less mileage and damage charges allowed under the program guidelines and less
net sale proceeds already transmitted.  (See contract Attachments 1C and 1D for
more details regarding mileage and damage charges.)  GM will process the true-up
payment on the 5th work day of each month and EFT the funds to the daily rental
customer on the 7th work day.  If the net sale proceeds of any vehicle exceeds
the guaranteed purchase price less GM charges allowed under the program
guidelines, then the daily rental customer  will refund the excess  to GM by
either an offset against other GM true-up payments or by a direct payment based
on a manual invoice prepared by GM.  The daily rental customer shall pay the
direct payment within five (5) business days of receiving the invoice.
 
The daily rental customer and GM want correct payments made to the daily rental
customer by the auctions upon the sale of such vehicles.  GM will review the net
sales proceeds before they are released and will stop the release only to
correct for misdirected funds. If funds are misdirected by an auction, GM will
either make a correcting payment or collect from the appropriate daily rental
customer.  The correction will be accomplished via invoicing and credit
payment.  As a convenience to the daily rental companies, GM will report the net
sales proceeds on a daily, consolidated basis.
 
Buyback Provision - If a vehicle accepted under the Daily Rental Guaranteed
Residual Program is unsold through the 90th day after acceptance, GM will
transfer the vehicle from the Daily Rental Guaranteed Residual Program to the
Daily Rental Acquisition Program on the 91st day, unless GM receives
instructions from the daily rental customer to the contrary by the 89th day
pursuant to the Turn In Standards and Procedures (Attachment 1B, Section VII-H –
Other).  Upon transfer to the Daily Rental Acquisition Program, GM will initiate
payment to the daily rental customer owning the vehicle for the full guaranteed
purchase price (less GM charges allowed under the program) within the BARS
system.  The daily rental customer will be paid in approximately 7 days.  The
daily rental customer will assign the title of such vehicle, or cause such title
to be assigned, to GM on the 91st day after acceptance.  GM will perform a
weekly scan of the inventory with a run cycle to occur over the weekend to avoid
mid-week program changes.  If the number of vehicles in the Daily Rental
Acquisition Program for any daily rental customer exceed 3% of their total
accepted inventory (“Excess Amount”), then GM will instruct the auctions not to
transfer vehicle titles to GM for these vehicles until the daily rental customer
has received payment from GM for these vehicles so that the Excess Amount is
eliminated.  Once the daily rental customer receives payment for these vehicles,
GM will instruct the auctions to transfer title to GM for these returned
vehicles.  This metric (3%) will be calculated on a weekly basis concurrent with
the scan of inventory.
 
Late Auction Fees - If a vehicle accepted under the Daily Rental Guaranteed
Residual Program is unsold through the 25th day after acceptance, GM will begin
to accrue $3.00 per day per vehicle to the daily rental customer starting on the
26th day. On the 61st day after acceptance, the rate will increase to $4.50 per
day per vehicle until the vehicle is either sold or transferred to the Daily
Rental Acquisition Program.  Amounts accrued will be paid monthly with the
true-up payment.

 
 
GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-667-113
 
Page 3 of 5

--------------------------------------------------------------------------------

 
Attachment 1 (GRP)
 
[gmfleetandcommercial.jpg]

 
Hawaii Vehicles - Due to the extended transportation time for Hawaii vehicles,
Hawaii vehicles will be segregated in the GM system.  The transfer of Hawaii
vehicles from the Daily Rental Guaranteed Residual Program to the Daily Rental
Acquisition Program will be implemented at 120 days vs. 90 for these vehicles
and Late Auction Fees will begin accruing at $3.00per day for vehicles in
inventory over 56 days and at $4.50per day for vehicles in inventory over 91
days.
 
For payment purposes, Monday through Friday are considered business days except
for GM recognized holidays and days GM is closed.  General Motors does not staff
or a process payment during any period of time General Motors is closed. Payment
processing will not resume until General Motors officially returns to work.

 
 


7.           POLICY FOR CORRECTING VEHICLE IN-SERVICE DATES AND PROGRAM STATUS:

 
It is the responsibility of the rental customer to identify the in-service date
and the program status of all their vehicles and make any necessary corrections
following the processes discussed below.  General Motors will make every effort
to accommodate requests to rectify errors prior to the unit being grounded in
RIMS. Changes will not be considered after the vehicle has a valid grounding
record.
 
In-Service Date Corrections:
The GM In-Service date is always the Expiration in Transit as shown on the
invoice plus five (5) days.  If vehicles are delivered more that 10 days past
the GM in-service date, they qualify for an in-service date adjustment. Submit
the vin(s) in question with a copy of the signed delivery receipt to GM Rental
Sales.  The GM systems will be changed to show the delivery date as the new
in-service date.  All requests must be completed at least 15 days prior to
submitting a grounding record to RIMS.
 
Changes in Program Status:
Units can be moved from the tiered program to a flat rate program or vice versa
if a request is submitted to GM Rental Sales before the unit is grounded in RIMS
or before December 31, 2013, whichever comes first.  Units may be moved upon
verification and approval by General Motors.  Vehicles will be invoice adjusted
in BARS to reflect a change in program enrollment.  BARS will electronically
transmit an updated Enrollment Record to RIMS within three (3) business days
acknowledging the change throughout all GM systems.
Request for program change on 2013 model year vehicles must be made prior to
December 31, 2013 and 15 business days prior to a valid grounding record in
RIMS.
 
No change will be considered on in-service vehicles outside of this policy.







8.           GENERAL PROGRAM GUIDELINES:

 
A.
General Motors defines a rental vehicle as:
     a. "The bona fide rental of a vehicle involving use and payment by a
customer on an hourly, daily, weekly, or monthly basis.  Usage of any such
vehicle(s) by a customer for a period of four (4) consecutive months or longer
shall be           deemed to constitute leasing, and not rental, and will make
the vehicle ineligible for incentives."
 
     b. If a vehicle enrolled in the Daily Rental Purchase Program is found to
be on-rent (lease) to a customer in excess of the above guideline, or if the
customer consecutively rents multiple enrolled vehicles for an aggregate term of
four (4) or more months, all vehicles involved in such transactions will not be
considered rental and will be ineligible for incentives.  General Motors may
audit the rental customer to ensure compliance with this guideline.
 
 
B.
 
All eligible units must be delivered to the rental customer through a General
Motors dealership or a qualified drop-ship location.  Purchases or deliveries
made through any other entity or individual are ineligible for payment.
 
 
C.
 
General Motors reserves the right to audit dealer records and disqualify any
sales allowance in the event such sales do not meet the program guidelines.  All
moneys improperly paid will be charged back.  Failure to comply with these
guidelines may result in the dealer being disqualified for future participation
in fleet programs and terminations of dealer sales and service agreement(s).





 
GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-667-113
 
Page 4 of 5

--------------------------------------------------------------------------------

 
Attachment 1 (GRP)
 
[gmfleetandcommercial.jpg]




 
D.
Optional equipment and, in special circumstances, certain standard equipment can
be added to and deleted from GM vehicles during the ordering and manufacturing
process by retail, fleet and rental customers.  It is the rental customer’s
responsibility to ensure that actual vehicle content is properly disclosed to a
buyer or transferee when disposing of a vehicle.  Rental customers that use
third party build specifications to promote the sale of their unit should be
especially careful to ensure the accuracy of that data.
 
 
E.
 
General Motors reserves the right to cancel, amend, revise, or revoke any
program at any time based on its sole business judgments.  Final decisions in
all matters relative to the interpretation of any rule or phase of this activity
rest solely with General Motors.







ANY QUESTIONS REGARDING THIS PROGRAM SHOULD BE DIRECTED TO THE CUSTOMER SUPPORT
CENTER AT 1-800-FLEET OP.






GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000 ~
313-667-113
 
Page 5 of 5

--------------------------------------------------------------------------------

 
 
 
Product Code
Name
Plate
Model
Tire Size
Part Number
ACC P/N
Text209
Service Dscrp
Tread Type
Sidewall
Supplier Name
Tire Trade Name
RPO
TPC No
Mass
Police
 
 
 
 
 
 
NOTE: ALL GMT 900 MODELS ARE MISSING OPTIONAL TIRES:  Bridgestone Dueler A/T
RH-S_P275/55R20_BW1 P/N: 19190769 ///  Bridgestone Dueler H/L Alenza, P275/55R20
P/N: 19145377 AND Bridgestone DUELER A/T RH-S_P285/45R22 P/N: 19190768
///  Goodyear Fortera SL 285/45R22 VSB114H P/N: 19185719
Y
Chevrolet
Corvette
P245/40ZR18
9597281
19161559
0X1302G
(88Y)
RF4
BW
Goodyear
Eagle F1 GS-2 EMT
XBH
1215
12.70
       
P275/35ZR18
9594364
 
0X1341R
(87Y)
RF4
BW
Goodyear
Eagle F1 SC EMT
XFA
1213
13.40
       
P275/35ZR18
9597868/8997
 
8X1541T
(87Y)
RF4
BW
Goodyear
Eagle F1 SC G2
XFA
1401
12.60
       
P285/30ZR19
9597151
 
S149185P
(87Y)
RF4
BW
Michelin
Pilot Sport 2ZP
XFG
1317
14.00
       
P285/30ZR19
9598695
 
S149266E
(87Y)
RF5
BW
Michelin
Pilot Sport Cup
XFH
1434
12.60
       
P285/35ZR19
9597282
19161560
0X1312G
(90Y)
RF4
BW
Goodyear
Eagle F1 GS-2 EMT
XBH
1216
15.60
       
P325/30ZR19
9594365
 
0X1353C
(94Y)
RF4
BW
Goodyear
Eagle F1 SC EMT
XFA
1214
15.30
       
P325/30ZR19
9597869/8998
 
8X1561G
(94Y)
RF4
BW
Goodyear
Eagle F1 SC G2
XFA
1402
15.10
       
P335/25ZR20
9597152
 
S149186P
(94Y)
RF4
BW
Michelin
Pilot Sport 2ZP
XFG
1318
15.80
       
P335/25ZR20
9598696
 
S149265E
(94Y)
RF5
BW
Michelin
Pilot Sport Cup
XFH
1435
14.30
 
W
Chevrolet
Impala
P225/55R17
9596455
19111751
0X1253A
95T
AL2
BW
Goodyear
Eagle LS2
QVS
1190MS
11.30
       
P225/60R16
9596038
 
3X1540P
97S
ALS
BW
Goodyear
Integrity
QPX
1298MS
10.90
       
P235/50R18
9595621
 
2X1560G
97W
AL3
BW
Goodyear
Eagle RS-A
QDG
1242MS
12.30
       
P235/55R17
9596694
 
9X1741G
98W
AL3
BW
Goodyear
Eagle RS-A
QWM
1408MS
11.40
Yes
     
T125/70D16
9597907
 
G38611B
98M
CS
BW
Maxxis
MAXXIS
ZFH
513
4.20
       
T125/70R17
9598109
 
42032
98M
CS
BW
Continental
Convenience Spare
QCL
614
5.00
Yes
R
Chevrolet
Volt
215/55R17
22840017
 
7X1423M
94V
ALS
BW
Goodyear
Assurance Fuel Max
5GN
1406MS
8.30
 
P
Buick
Verano
P235/45R18
22800184
 
219324
94H
AL3
BW
Continental
ContiProContact
RJ0
1411MS
10.50
       
T115/70R16
13264021
 
GDELA4C
92M
SPR
BW
Maxxis
MAXXIS
ZAD
625
4.50
 
P
Chevrolet
Cruze
215/55R17
22840017
 
7X1423M
94V
ALS
BW
Goodyear
Assurance Fuel Max
5GN
1406MS
8.30
       
P215/60R16
9597847
 
EE992Q
94S
ALS
BW
Firestone
FR710
QYW
1327MS
10.00
       
P225/45R18
9597384
 
134388M
91W
AL3
BW
Michelin
Pilot HX MXM4
QOI
1313MS
11.60
       
P225/50R17
9597849
19192711
200667
93H
AL3
BW
Continental
ContiProContact
QYF
1329MS
10.30
       
T115/70R16
13264021
 
GDELA4C
92M
SPR
BW
Maxxis
MAXXIS
ZAD
625
4.50
 
N
Cadillac
SRX
235/55R20
9597406
 
41470
102W
HW4
BW
Continental
Cross Contact UHP
QJO
1316
13.50
       
P235/55R20
22823164-RP
 
134401AE
102H
AL3
BW
Michelin
Latitude Tour HP
QRX
1315MS
15.30
       
P235/55R20
9597405
 
134401AE
102H
AL3
BW
Michelin
Latitude Tour HP
QRX
1315MS
15.30
       
P235/65R18
9597403
 
134411U
104H
AL3
BW
Michelin
Latitude Tour HP
QMY
1314MS
15.10
       
T135/70R18
9598115
 
G32213F
104M
SPR
BW
Maxxis
MAXXIS
ZCD
620
6.50
 
N
SAAB
9-4x
235/55R20
9597406
 
41470
102W
HW4
BW
Continental
Cross Contact UHP
QJO
1316
13.50
       
P235/55R20
22823164-RP
 
134401AE
102H
AL3
BW
Michelin
Latitude Tour HP
QRX
1315MS
15.30
       
P235/55R20
9597405
 
134401AE
102H
AL3
BW
Michelin
Latitude Tour HP
QRX
1315MS
15.30
       
P235/65R18
9597403
 
134411U
104H
AL3
BW
Michelin
Latitude Tour HP
QMY
1314MS
15.10
       
T135/70R18
9598115
 
G32213F
104M
SPR
BW
Maxxis
MAXXIS
ZCD
620
6.50
 
J
Chevrolet
SONIC
P195/65R15
95460108
 
TNA-12A
89H
AL2
BW
Hankook
Optimo H428
Q1H
1381MS
8.70
       
P205/50R17
96898111
 
TDV-7A
88H
AL3
BW
Hankook
Optimo H428
RKJ
1383MS
9.90
       
P205/55R16
96859138
 
TDS-7E
89H
AL3
BW
Hankook
Optimo H428
QLG
1382MS
9.70
       
T115/70R16
96859142
 
G300A2E
92M
SPR
BW
Maxxis
T-Spare
QQ6
610
4.10
 
E-8
Chevrolet
Caprice PPV
P235/50R18
92246106
 
9X1751F
99W
AL3
BW
Goodyear
Eagle RS-A
RSM
1412MS
12.70
Yes
     
T155/70R18
92197182
 
G511A2A
112M
SPR
BW
Maxxis
MAXXIS
N65
622
7.80
 
D
Cadillac
CTS
245/45ZR19
9597900
 
59220
98Y
HW4
BW
Continental
ContiSport 3
QIV
1368
12.50
       
245/45ZR19
9597900.
19192616
59220
98Y
HW4
BW
Continental
ContiSport 3
Q0M
1368
12.50
       
275/40ZR19
9597902
 
23025
101Y
HW4
BW
Continental
ContiSport 3
QIV
1369
14.00
       
P235/50R18
9596641
 
133945N
97V
AL3
BW
Michelin
Pilot HX MXM4
QKE
1321MS
12.50
       
P235/50R18
9596641.
19163349
133945N
97V
AL3
BW
Michelin
Pilot HX MXM4
QYO
1321MS
12.50
       
P235/55R17
9596638
 
133939M
98H
AL3
BW
Michelin
Pilot HX MXM4
QCH
1160MS
12.10
       
P245/45R19
9598231
 
8X1433D
98V
AL3
BW
Goodyear
Eagle RS-A2
Q2B
1282MS
12.30
       
P265/45R18
9597898
 
134571K
101V
AL3
BW
Michelin
Pilot HX MXM4
QYO
1367MS
13.60
       
T135/70R18
9598115
 
G32213F
104M
SPR
BW
Maxxis
MAXXIS
ZCD
620
6.50
 
D
Cadillac
CTS-V
255/40ZR19
9596643
9596643
S49048M
(96Y)
HW4
BW
Michelin
Pilot Sport 2
Q42
1356
12.50
       
285/35ZR19
9596644
9596644
S49049K
(99Y)
HW4
BW
Michelin
Pilot Sport 2
Q42
1357
13.40
 
8E
Chevrolet
Camaro
245/40ZR21
92205121
19239815
PCT05
(100Y
HW4
BW
Pirelli
P Zero
SPO
1349
13.30
       
245/45ZR20
20987241
 
12710A
103Y
HW4
BW
Pirelli
P Zero
QOO
1334
14.70
       
275/35ZR21
92205122
19239816
PCU05
(103Y
HW4
BW
Pirelli
P Zero
SPO
1348
15.00
       
275/40ZR20
92197178
 
27408A
106Y
HW4
BW
Pirelli
P Zero
QOO
1335
15.90
       
P245/50ZR19
92197180
 
4608L
104W
AL3
BW
Pirelli
P Zero Nero
QZN
1333MS
15.30
       
P245/55R18
92197181
 
134408L
102T
AL2
BW
Goodrich
Radial T/A Spec
QAM
1332MS
13.80
       
T155/70R18
92197182
 
G511A2A
112M
SPR
BW
Maxxis
MAXXIS
N65
622
7.80
 
8E
Chevrolet
Camaro ZL1
285/35ZR20
9598378/8379
 
0X1380M
(100Y
HW4
BW
Goodyear
Eagle F1 SC G2
RPG
1361
13.40
       
305/35ZR20
20945514/15
 
0X1300H
(104Y
HW4
BW
Goodyear
Eagle F1 SC G2
RPG
1362
13.80
 
8
Chevrolet
Express-1500
P245/70R17
9597917
 
90075
108S
ALS
BW
General
AMERITRAC
QPR
1352MS
13.60
 
8
Chevrolet
Express-2500
LT225/75R16/E
9594172
 
U05107R
115S
ALS
BW
Uniroyal
Laredo HP
QHF
2011MS
17.50
       
LT245/75R16/E
9594727
 
BS836T
120S
ALS
BW
Bridgestone
V-Steel RIB R265
QLP
NONE
20.00
       
LT245/75R16/E
9594923
 
DR353T
120S
ALS
BW
Bridgestone
V-Steel RIB R265
QLP
2012MS
17.70
 
8
Chevrolet
Express-3500
LT215/85R/16
20962331
 
201369
112S
HWY
BW
General
AMERITRAC
QEC
2016
17.40
       
LT225/75R16/E
9594172
 
U05107R
115S
ALS
BW
Uniroyal
Laredo HP
QHF
2011MS
17.50
       
LT245/75R16/E
9594727
 
BS836T
120S
ALS
BW
Bridgestone
V-Steel RIB R265
QLP
NONE
20.00
       
LT245/75R16/E
9594923
 
DR353T
120S
ALS
BW
Bridgestone
V-Steel RIB R265
QLP
2012MS
17.70
 
8
GMC
Express-3500
LT215/85R/16
20962331
 
201369
112S
HWY
BW
General
AMERITRAC
QEC
2016
17.40
       
LT225/75R16/E
9594172
 
U05107R
115S
ALS
BW
Uniroyal
Laredo HP
QHF
2011MS
17.50
       
LT245/75R16/E
9594727
 
BS836T
120S
ALS
BW
Bridgestone
V-Steel RIB R265
QLP
NONE
20.00
       
LT245/75R16/E
9594923
 
DR353T
120S
ALS
BW
Bridgestone
V-Steel RIB R265
QLP
2012MS
17.70
 
8
GMC
Savana-1500
P245/70R17
9597917
 
90075
108S
ALS
BW
General
AMERITRAC
QPR
1352MS
13.60
 
8
GMC
Savana-2500
LT225/75R16/E
9594172
 
U05107R
115S
ALS
BW
Uniroyal
Laredo HP
QHF
2011MS
17.50
       
LT245/75R16/E
9594727
 
BS836T
120S
ALS
BW
Bridgestone
V-Steel RIB R265
QLP
NONE
20.00
       
LT245/75R16/E
9594923
 
DR353T
120S
ALS
BW
Bridgestone
V-Steel RIB R265
QLP
2012MS
17.70
 
7L
Chevrolet
Captiva
P225/65R17
9597966
 
134747G.
100T
ALS
BW
Michelin
Latitude Tour
QYZ
1326MS
11.60
       
P235/60R17
9598377
 
EB576Q
100H
AL3
BW
Firestone
DESTINATION LE
QMU
1268MS
13.40
       
T135/70R16
9596985
 
G31912E
100M
SPR
BW
Maxxis
MAXXIS
TBD
609
5.00
 
7L
Chevrolet
Equinox
225/65R17
22830716
MISSING : BRIDGESTONE_DUELER H/L ALENZA_P235/50R19_BW99H P/N: 19190765
1548858
102T
AL2
BW
Continental
ContiProContact
RJ9
1423MS
12.40
       
P225/65R17
9597966
134747G.
100T
ALS
BW
Michelin
Latitude Tour
QYZ
1326MS
11.60
       
P235/55R18
9597944
134960B.
99T
AL2
BW
Michelin
Latitude Tour
QNT
1380MS
12.30
       
P235/55R19
9598752
0707623A
101H
AL3
BW
Hankook
OPTIMO H725
QDT
1325MS
13.40
       
T145/70R17
9596651
 
G172A3C
106M
SPR
BW
Maxxis
Convenience Spare
NONE
623
7.00
 
7L
GMC
Terrain
225/65R17
22830716
MISSING : BRIDGESTONE_DUELER H/L ALENZA_P235/50R19_BW99H P/N: 19190765
1548858
102T
AL2
BW
Continental
ContiProContact
RJ9
1423MS
12.40
       
P225/65R17
9597966
134747G.
100T
ALS
BW
Michelin
Latitude Tour
QYZ
1326MS
11.60
       
P235/55R18
9597944
134960B.
99T
AL2
BW
Michelin
Latitude Tour
QNT
1380MS
12.30
       
P235/55R19
9598752
0707623A
101H
AL3
BW
Hankook
OPTIMO H725
QDT
1325MS
13.40
       
T145/70R17
9596651
 
G172A3C
106M
SPR
BW
Maxxis
Convenience Spare
NONE
623
7.00
 
3Z
Chevrolet
Malibu
P215/55R17
9597699
19237868
ED072Q
93S
AL2
BW
Firestone
FS FR710
QGG
1323MS
9.90
       
P225/50R17
9595515
19160612
0305308O
93S
AL2
BW
Hankook
H725A
QAD
1292MS
10.80
       
P225/50R18
9595888
19143129
3X1510J
94T
AL2
BW
Goodyear
Eagle LS2
QYH
1257MS
11.60
       
P225/50R18
9596797
 
LA190Q
94W
HW4
BW
Bridgestone
Potenza RE050A
QGQ
1291
12.70
       
T125/70D16
9597907
 
G38611B
98M
CS
BW
Maxxis
MAXXIS
ZFH
513
4.20
 
17
Buick
Enclave
P255/55R20
9598549
19162355
ED883Q
107H
AL3
BW
Bridgestone
Dueler A/T
QQD
1372MS
16.90
       
P255/60R19
9596132
19162231
4X1431B
108H
AL3
BW
Goodyear
Eagle RS-A
QCW
1263MS
15.50
       
P255/60R19
9598808
19162478
134808L
108S
ALS
BW
Michelin
Latitude touring
QUP
1278MS
15.80
       
T145/70R17
9596651
 
G172A3C
106M
SPR
BW
Maxxis
Convenience Spare
NONE
623
7.00
 
17
Chevrolet
Traverse
P245/70R17
9597511
 
55367
108S
ALS
BW
General
Grabber HTS
QPR
1359MS
14.60
       
P255/55R20
9598549
19162355
ED883Q
107H
AL3
BW
Bridgestone
Dueler A/T
QQD
1372MS
16.90
       
P255/65R18
9595797
 
3X1491D
109S
ALS
BW
Goodyear
Fortera HL
QLW
1259MS
16.40
       
T145/70R17
9596651
 
G172A3C
106M
SPR
BW
Maxxis
Convenience Spare
NONE
623
7.00
 
17
GMC
Acadia
P255/55R20
9598549
19162355
ED883Q
107H
AL3
BW
Bridgestone
Dueler A/T
QQD
1372MS
16.90
       
P255/60R19
9596132
19162231
4X1431B
108H
AL3
BW
Goodyear
Eagle RS-A
QCW
1263MS
15.50
       
P255/65R18
9595797
 
3X1491D
109S
ALS
BW
Goodyear
Fortera HL
QLW
1259MS
16.40
       
T145/70R17
9596651
 
G172A3C
106M
SPR
BW
Maxxis
Convenience Spare
NONE
623
7.00
 
12
Chevrolet
Colorado
P215/70R16
9598232
 
293215
99S
ALS
BW
General
Grabber HTS
QRD
1374MS
11.00
       
P235/50R18
9595621
 
2X1560G
97W
AL3
BW
Goodyear
Eagle RS-A
QDG
1242MS
12.30
       
P235/75R16
9596400
 
3X1441M
106S
ALS
BW
Goodyear
Wrangler S/T
QNF
1272MS
14.50
       
P235/75R16
9597839
 
EC168G
106S
OOR
BW
Firestone
DESTINATION AT
QSR
2346
15.50
       
P265/65R18
9595979
 
DY284G
112S
OOR
BW
Bridgestone
Dueler A/T RH-S
QXN
2337
18.60
       
P265/70R17
9597149
 
DZ504G
113S
OOR
BW
Bridgestone
Dueler A/T
QJP
2345
18.70
       
P265/70R17
9598782
 
9X1590A
113S
OOR
BW
Goodyear
Wrangler AT/S
QJP
2323
17.70
       
T155/90D17
9597838
 
G355A1A
112M
SPR
BW
Maxxis
Spare tire
ZCY
518
8.10
 
12
GMC
Canyon
P215/70R16
9598232
 
293215
99S
ALS
BW
General
Grabber HTS
QRD
1374MS
11.00
       
P235/50R18
9595621
 
2X1560G
97W
AL3
BW
Goodyear
Eagle RS-A
QDG
1242MS
12.30
       
P235/75R16
9596400
 
3X1441M
106S
ALS
BW
Goodyear
Wrangler S/T
QNF
1272MS
14.50
       
P235/75R16
9597839
 
EC168G
106S
OOR
BW
Firestone
DESTINATION AT
QSR
2346
15.50
       
P265/65R18
9595979
 
DY284G
112S
OOR
BW
Bridgestone
Dueler A/T RH-S
QXN
2337
18.60
       
P265/70R17
9597149
 
DZ504G
113S
OOR
BW
Bridgestone
Dueler A/T
QJP
2345
18.70
       
P265/70R17
9598782
 
9X1590A
113S
OOR
BW
Goodyear
Wrangler AT/S
QJP
2323
17.70
       
T155/90D17
9597838
 
G355A1A
112M
SPR
BW
Maxxis
Spare tire
ZCY
518
8.10
 
1
Cadillac
Escalade
P265/65R18
9595443
 
DX199G
112S
AL2
BW
Bridgestone
Dueler H/T
QXK
1239MS
18.20
       
P265/65R18
9595446
SEE NOTE TO RIGHT
LA171T
112H
AL3
BW
Bridgestone
Dueler H/L
QXO
1240MS
18.50
       
P285/45R22
9595860
19143998
D0138Q
110H
AL3
BW
Bridgestone
Dueler H/L Alenza
QST
1261MS
19.30
 
1
Cadillac
Escalade ESV
P265/65R18
9595443
 
DX199G
112S
AL2
BW
Bridgestone
Dueler H/T
QXK
1239MS
18.20
       
P265/65R18
9595446
 
LA171T
112H
AL3
BW
Bridgestone
Dueler H/L
QXO
1240MS
18.50
       
P285/45R22
9595860
19143998
D0138Q
110H
AL3
BW
Bridgestone
Dueler H/L Alenza
QST
1261MS
19.30
 
1
Cadillac
Escalade Ext
P265/65R18
9595443
 
DX199G
112S
AL2
BW
Bridgestone
Dueler H/T
QXK
1239MS
18.20
       
P265/65R18
9595446
 
LA171T
112H
AL3
BW
Bridgestone
Dueler H/L
QXO
1240MS
18.50
       
P285/45R22
9595860
19143998
D0138Q
110H
AL3
BW
Bridgestone
Dueler H/L Alenza
QST
1261MS
19.30
 
1
Chevrolet
Avalanche
P265/65R18
9595446
 
LA171T
112H
AL3
BW
Bridgestone
Dueler H/L
QXO
1240MS
18.50
       
P265/65R18
9595979
SEE NOTE TO RIGHT
DY284G
112S
OOR
BW
Bridgestone
Dueler A/T RH-S
QXN
2337
18.60
       
P265/70R17
9596719
 
5X1302A
113S
AL2
BW
Goodyear
Wrangler HP
QGI
1319MS
19.90
       
P265/70R17
9598681
 
8X1420B
113S
AL2
BW
Goodyear
Wrangler HP
QAN
1183MS
17.00
       
P265/70R17
9598784
 
295302
113H
OOR
BW
General
AMERITRAC TR
QBL
2356
17.00
       
P275/55R20
9598428
 
EC513Q
111S
AL2
BW
Bridgestone
Dueler H/L Alenza
QSS
1245MS
18.90
       
P285/50R20
9597940
 
5X1430
111H
AL3
BW
Goodyear
Eagle GT2
QHX
1341MS
18.50
 
1
Chevrolet
Silverado
LT245/70R17C
9595505
 
DX998G
108Q
AT
BW
Firestone
Transforce AT
QXR
2332
17.60
       
LT265/70R17/E
9595449
 
DX488G
121Q
AT
BW
Bridgestone
Duravis M700
QXT
2334
22.00
       
P245/70R17
9598675
SEE NOTE TO RIGHT
201869
108T
ALS
BW
General
Grabber HTS
QU1
1376MS
14.60
       
P245/70R17
9598780
 
89775
108H
ALS
BW
General
AMERITRAC
QNM
1392
14.70
       
P265/65R18
9595443
 
DX199G
112S
AL2
BW
Bridgestone
Dueler H/T
QXK
1239MS
18.20
       
P265/65R18
9595979
 
DY284G
112S
OOR
BW
Bridgestone
Dueler A/T RH-S
QXN
2337
18.60
       
P265/65R18
9595980
 
DY284G
112S
OOR
WOL
Bridgestone
Dueler A/T RH-S
QXQ
2337
18.60
       
P265/65R18
9597230
 
EB546G
112S
ALS
BW
Firestone
FS Destination LE
QMG
1302MS
18.60
       
P265/70R17
9594729
 
1X1051D
113S
ALS
BW
Goodyear
Wrangler S/T
QVL
1210MS
17.60
       
P265/70R17
9598782
 
9X1590A
113S
OOR
BW
Goodyear
Wrangler AT/S
QJP
2323
17.70
       
P265/70R17
9598783
 
9X1590A
113S
OOR
WOL
Goodyear
Wrangler AT/S
QJM
2323
17.70
       
P265/70R17
9598784
 
295302
113H
OOR
BW
General
AMERITRAC TR
QBL
2356
17.00
       
P275/55R20
19190769
 
EB866Q
111T
AT
BW
Bridgestone
Dueler A/T
RHG
2348
21.10
       
P275/55R20
9597132
19107491
3X1421A
111S
AL2
BW
Goodyear
Eagle LS2
QSS
1245MS
18.40
       
P285/45R22
9595860
19143998
D0138Q
110H
AL3
BW
Bridgestone
Dueler H/L Alenza
QST
1261MS
19.30
       
P285/50R20
9597940
 
5X1430
111H
AL3
BW
Goodyear
Eagle GT2
QHX
1341MS
18.50
 
1
Chevrolet
Silverado HD
LT235/80R17E
9597936
 
134883B
117R
ALS
BW
Michelin
LTX MS2
QQO
2025MS
19.60
       
LT235/80R17E
9597938
 
134884B
117R
AT
BW
Michelin
LTX AT2
QZT
2352
19.80
       
LT245/75R17/E
9597924
 
ED301T
121R
ALS
BW
Firestone
Transforce HT
QHQ
2022MS
19.10
       
LT265/60R20/E
9597930
 
7X0020J
117R
AT
BW
Goodyear
Wrangler SR-A
QFC
2355
23.50
       
LT265/70R17/E
9595449
 
DX488G
121Q
AT
BW
Bridgestone
Duravis M700
QXT
2334
22.00
       
LT265/70R17/E
9595675
 
3X0083A
121S
AT
BW
Goodyear
Wrangler SR-A
QXU
2336
22.20
       
LT265/70R18/E
9597932
 
7X0011B
124Q
ALS
BW
Goodyear
Wrangler SR-A
QWF
2024MS
22.40
       
LT265/70R18/E
9597934
 
134633Y
124R
AT
BW
Michelin
LTX AT2
QGM
2351
23.40
 
1
Chevrolet
Suburban
LT245/75R16/E
9594923
 
DR353T
120S
ALS
BW
Bridgestone
V-Steel RIB R265
QLP
2012MS
17.70
       
LT245/75R16/E
9597592
SEE NOTE TO RIGHT
DZ796T
120R
OOR
BW
Bridgestone
Duravis M773
QIW
2310
18.50
       
LT265/70R17/E
9595449
 
DX488G
121Q
AT
BW
Bridgestone
Duravis M700
QXT
2334
22.00
       
LT265/70R17/E
9595675
 
3X0083A
121S
AT
BW
Goodyear
Wrangler SR-A
QXU
2336
22.20
       
P265/65R18
9595446
 
LA171T
112H
AL3
BW
Bridgestone
Dueler H/L
QXO
1240MS
18.50
       
P265/65R18
9595979
 
DY284G
112S
OOR
BW
Bridgestone
Dueler A/T RH-S
QXN
2337
18.60
       
P265/70R17
9596719
 
5X1302A
113S
AL2
BW
Goodyear
Wrangler HP
QGI
1319MS
19.90
       
P265/70R17
9598681
 
8X1420B
113S
AL2
BW
Goodyear
Wrangler HP
QAN
1183MS
17.00
       
P265/70R17
9598782
 
9X1590A
113S
OOR
BW
Goodyear
Wrangler AT/S
QJP
2323
17.70
       
P265/70R17
9598784
 
295302
113H
OOR
BW
General
AMERITRAC TR
QBL
2356
17.00
       
P275/55R20
9598428
 
EC513Q
111S
AL2
BW
Bridgestone
Dueler H/L Alenza
QSS
1245MS
18.90
       
P285/50R20
9597940
 
5X1430
111H
AL3
BW
Goodyear
Eagle GT2
QHX
1341MS
18.50
 
1
Chevrolet
Tahoe
P265/60R17
22772421
 
4X1501C
108V
AL3
BW
Goodyear
Eagle RS-A
QAR
1428MS
16.10
Yes
     
P265/65R18
9595443
 
DX199G
112S
AL2
BW
Bridgestone
Dueler H/T
QXK
1239MS
18.20
       
P265/65R18
9595446
SEE NOTE TO RIGHT
LA171T
112H
AL3
BW
Bridgestone
Dueler H/L
QXO
1240MS
18.50
       
P265/65R18
9595979
 
DY284G
112S
OOR
BW
Bridgestone
Dueler A/T RH-S
QXN
2337
18.60
       
P265/70R17
9596719
 
5X1302A
113S
AL2
BW
Goodyear
Wrangler HP
QGI
1319MS
19.90
       
P265/70R17
9598681
 
8X1420B
113S
AL2
BW
Goodyear
Wrangler HP
QAN
1183MS
17.00
       
P265/70R17
9598782
 
9X1590A
113S
OOR
BW
Goodyear
Wrangler AT/S
QJP
2323
17.70
       
P265/70R17
9598784
 
295302
113H
OOR
BW
General
AMERITRAC TR
QBL
2356
17.00
       
P275/55R20
9598428
 
EC513Q
111S
AL2
BW
Bridgestone
Dueler H/L Alenza
QSS
1245MS
18.90
       
P285/50R20
9597940
 
5X1430
111H
AL3
BW
Goodyear
Eagle GT2
QHX
1341MS
18.50
 
1
GMC
Sierra
LT245/70R17C
9595505
 
DX998G
108Q
AT
BW
Firestone
Transforce AT
QXR
2332
17.60
       
LT265/70R17/E
9595449
 
DX488G
121Q
AT
BW
Bridgestone
Duravis M700
QXT
2334
22.00
       
P245/70R17
9598675
SEE NOTE TO RIGHT
201869
108T
ALS
BW
General
Grabber HTS
QU1
1376MS
14.60
       
P245/70R17
9598780
 
89775
108H
ALS
BW
General
AMERITRAC
QNM
1392
14.70
       
P265/65R18
9595443
 
DX199G
112S
AL2
BW
Bridgestone
Dueler H/T
QXK
1239MS
18.20
       
P265/65R18
9595979
 
DY284G
112S
OOR
BW
Bridgestone
Dueler A/T RH-S
QXN
2337
18.60
       
P265/65R18
9595980
 
DY284G
112S
OOR
WOL
Bridgestone
Dueler A/T RH-S
QXQ
2337
18.60
       
P265/65R18
9597230
 
EB546G
112S
ALS
BW
Firestone
FS Destination LE
QMG
1302MS
18.60
       
P265/70R17
9594729
 
1X1051D
113S
ALS
BW
Goodyear
Wrangler S/T
QVL
1210MS
17.60
       
P265/70R17
9598782
 
9X1590A
113S
OOR
BW
Goodyear
Wrangler AT/S
QJP
2323
17.70
       
P265/70R17
9598783
 
9X1590A
113S
OOR
WOL
Goodyear
Wrangler AT/S
QJM
2323
17.70
       
P265/70R17
9598784
 
295302
113H
OOR
BW
General
AMERITRAC TR
QBL
2356
17.00
       
P275/55R20
19190769
 
EB866Q
111T
AT
BW
Bridgestone
Dueler A/T
RHG
2348
21.10
       
P275/55R20
9597132
19107491
3X1421A
111S
AL2
BW
Goodyear
Eagle LS2
QSS
1245MS
18.40
       
P285/45R22
9595860
19143998
D0138Q
110H
AL3
BW
Bridgestone
Dueler H/L Alenza
QST
1261MS
19.30
       
P285/50R20
9597940
 
5X1430
111H
AL3
BW
Goodyear
Eagle GT2
QHX
1341MS
18.50
 
1
GMC
Sierra HD
LT235/80R17E
9597936
 
134883B
117R
ALS
BW
Michelin
LTX MS2
QQO
2025MS
19.60
       
LT235/80R17E
9597938
 
134884B
117R
AT
BW
Michelin
LTX AT2
QZT
2352
19.80
       
LT245/75R17/E
9597924
 
ED301T
121R
ALS
BW
Firestone
Transforce HT
QHQ
2022MS
19.10
       
LT265/60R20/E
9597930
 
7X0020J
117R
AT
BW
Goodyear
Wrangler SR-A
QFC
2355
23.50
       
LT265/70R17/E
9595449
 
DX488G
121Q
AT
BW
Bridgestone
Duravis M700
QXT
2334
22.00
       
LT265/70R17/E
9595675
 
3X0083A
121S
AT
BW
Goodyear
Wrangler SR-A
QXU
2336
22.20
       
LT265/70R18/E
9597932
 
7X0011B
124Q
ALS
BW
Goodyear
Wrangler SR-A
QWF
2024MS
22.40
       
LT265/70R18/E
9597934
 
134633Y
124R
AT
BW
Michelin
LTX AT2
QGM
2351
23.40
 
1
GMC
Yukon
P265/65R18
9595443
 
DX199G
112S
AL2
BW
Bridgestone
Dueler H/T
QXK
1239MS
18.20
       
P265/70R17
9596719
 
5X1302A
113S
AL2
BW
Goodyear
Wrangler HP
QGI
1319MS
19.90
       
P265/70R17
9598681
SEE NOTE TO RIGHT
8X1420B
113S
AL2
BW
Goodyear
Wrangler HP
QAN
1183MS
17.00
       
P265/70R17
9598782
 
9X1590A
113S
OOR
BW
Goodyear
Wrangler AT/S
QJP
2323
17.70
       
P265/70R17
9598784
 
295302
113H
OOR
BW
General
AMERITRAC TR
QBL
2356
17.00
       
P275/55R20
9598428
 
EC513Q
111S
AL2
BW
Bridgestone
Dueler H/L Alenza
QSS
1245MS
18.90
       
P285/50R20
9597940
 
5X1430
111H
AL3
BW
Goodyear
Eagle GT2
QHX
1341MS
18.50
 
1
GMC
Yukon - XL
LT245/75R16/E
9594923
 
DR353T
120S
ALS
BW
Bridgestone
V-Steel RIB R265
QLP
2012MS
17.70
       
LT245/75R16/E
9597592
 
DZ796T
120R
OOR
BW
Bridgestone
Duravis M773
QIW
2310
18.50
       
LT265/70R17/E
9595449
 
DX488G
121Q
AT
BW
Bridgestone
Duravis M700
QXT
2334
22.00
       
LT265/70R17/E
9595675
 
3X0083A
121S
AT
BW
Goodyear
Wrangler SR-A
QXU
2336
22.20
       
P265/70R17
9596719
 
5X1302A
113S
AL2
BW
Goodyear
Wrangler HP
QGI
1319MS
19.90
       
P265/70R17
9598681
 
8X1420B
113S
AL2
BW
Goodyear
Wrangler HP
QAN
1183MS
17.00
       
P265/70R17
9598782
 
9X1590A
113S
OOR
BW
Goodyear
Wrangler AT/S
QJP
2323
17.70
       
P265/70R17
9598784
 
295302
113H
OOR
BW
General
AMERITRAC TR
QBL
2356
17.00
       
P275/55R20
9598428
 
EC513Q
111S
AL2
BW
Bridgestone
Dueler H/L Alenza
QSS
1245MS
18.90
       
P285/50R20
9597940
 
5X1430
111H
AL3
BW
Goodyear
Eagle GT2
QHX
1341MS
18.50
 
1
GMC
Yukon - XL Denali
P265/65R18
9595443
 
DX199G
112S
AL2
BW
Bridgestone
Dueler H/T
QXK
1239MS
18.20
       
P275/55R20
9598428
 
EC513Q
111S
AL2
BW
Bridgestone
Dueler H/L Alenza
QSS
1245MS
18.90
       
P285/50R20
9597940
 
5X1430
111H
AL3
BW
Goodyear
Eagle GT2
QHX
1341MS
18.50
 
1
GMC
Yukon Denali
P265/65R18
9595443
 
DX199G
112S
AL2
BW
Bridgestone
Dueler H/T
QXK
1239MS
18.20
       
P275/55R20
9598428
 
EC513Q
111S
AL2
BW
Bridgestone
Dueler H/L Alenza
QSS
1245MS
18.90
       
P285/45R22
9595860
19143998
D0138Q
110H
AL3
BW
Bridgestone
Dueler H/L Alenza
QST
1261MS
19.30
       
P285/50R20
9597940
 
5X1430
111H
AL3
BW
Goodyear
Eagle GT2
QHX
1341MS
18.50
 
1
GMT900
SPARE
LT235/80R17E
9597936
 
134883B
117R
ALS
BW
Michelin
LTX MS2
QQO
2025MS
19.60
       
LT235/80R17E
9597938
 
134884B
117R
AT
BW
Michelin
LTX AT2
QZT
2352
19.80
       
LT245/75R17/E
9597924
 
ED301T
121R
ALS
BW
Firestone
Transforce HT
QHQ
2022MS
19.10
       
LT265/70R17/E
9595449
 
DX488G
121Q
AT
BW
Bridgestone
Duravis M700
QXT
2334
22.00
       
LT265/70R17/E
9595675
 
3X0083A
121S
AT
BW
Goodyear
Wrangler SR-A
QXU
2336
22.20
       
LT265/70R18/E
9597934
 
134633Y
124R
AT
BW
Michelin
LTX AT2
QGM
2351
23.40
       
LT265/75R16/E
9595243
 
EA921T
123Q
OOR
BW
Bridgestone
Duravis M773
ZER
2331
21.70
       
P245/70R17
9598780
 
89775
108H
ALS
BW
General
AMERITRAC
QNM
1392
14.70
       
P265/70R17
9594729
 
1X1051D
113S
ALS
BW
Goodyear
Wrangler S/T
QVL
1210MS
17.60
       
P265/70R17
9596719
 
5X1302A
113S
AL2
BW
Goodyear
Wrangler HP
QGI
1319MS
19.90
 
0G
Buick
LaCrosse
P235/50R18
9596641
 
133945N
97V
AL3
BW
Michelin
Pilot HX MXM4
QKE
1321MS
12.50
       
P245/40R19
92206523
19239693
7X1411D
94W
AL3
BW
Goodyear
Eagle RS-A
RP2
1366MS
11.40
       
P245/50R17
9597556
 
134580K
98H
AL3
BW
Michelin
Primacy MXM4
QFV
1353MS
11.60
       
T125/70R17
13235024
 
GEPS12D
98M
CS
BW
Maxxis
MAXXIS
P77
619
5.40
 
0G
Buick
LaCrosse BAS+
P235/50R17
20981857
 
135475E
95T
ALS
BW
Michelin
Energy Saver A/S
RAF
1415MS
10.90
 
0G
Buick
Regal
225/55R17
13241499
 
57835
97H
AL3
BW
Continental
ContiProContact
QRU
1303MS
10.30
       
P235/50R18
9596641
19163349
133945N
97V
AL3
BW
Michelin
Pilot HX MXM4
QKE
1321MS
12.50
       
P245/40R19
92206523
19239693
7X1411D
94W
AL3
BW
Goodyear
Eagle RS-A
RP2
1366MS
11.40
       
T125/70R17
13235024
 
GEPS12D
98M
CS
BW
Maxxis
MAXXIS
P77
619
5.40
       
T125/80R16
13219382
 
GEPS22B
97M
CS
BW
Maxxis
MAXXIS
P76
618
5.40
 
0G
Buick
Regal BAS+
P235/50R17
20981857
 
135475E
95T
ALS
BW
Michelin
Energy Saver A/S
RAF
1415MS
10.90
 
0G
Buick
Regal GS
255/35R20
13277120
 
15_161_00DB
97Y
HW4
BW
Pirelli
P Zero
QI9
NONE
11.30
       
P245/40R19
22814390
 
7X1411M
94W
AL3
BW
Goodyear
Eagle RS-A
RP2
1436MS
11.30
 



 
 
 

--------------------------------------------------------------------------------

 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012

                                                                                                             
 
Table of Contents     
 
Page

 
I.
General Condition Standards
 
2
 
     A. Vehicle Return Requirements
 
3
 
     B. Title, Registration, Tax, VIN Plate
 
3
 
     C. Vehicle Damage and Disclosure
 
3
 
     D. Damage Allowance, Existing Damage, Previous Repairs
 
4
 
     E. Vehicle Maintenance
 
4



II.
Normal Wear and Tear
 
5
 
     A. Glossary
 
5
 
     B. Sheet Metal and Paint
 
5
 
     C. Convertible Tops
 
6
 
     D. Front and Rear Bumpers
 
7
 
     E. Tires
 
9
 
     F. Wheels, Covers and Aluminum Wheels
 
10
 
     G. Vehicle Lighting
 
10
 
     H. Interior Soft Trim and Carpets
 
10
 
     I. Carpet Retainers / Sill Plates
 
11
 
     J. Vehicle Glass
 
11



III.
Original Equipment, Aftermarket Equipment and Accessories
 
12



IV.
Missing Equipment Program (MET)
 
12



V.
Vehicle Integrity
 
12



VI.
Litigation Liability
   
14



VII.
General Turn-In Procedures
   
14
 
     A. Forecast
   
14
 
     B. Delivery
   
14
 
     C. Inspection
   
14
 
     D. Reviews
   
15
 
     E. Acceptance
   
15
 
     F. Rejects
   
15
 
     G. Other
   
16



VIII.
Permanently Rejected Vehicles
   
17



VII.
Miscellaneous Items
   
17
 
General Return Facility Guideline
   
17
 
Holidays
   
17
 
Contact Information
   
18



X.
Exhibits
       
     A. Vehicle Categories
   
19
 
     B. PDR Process and Limitations
   
20
 
     C. MET Program Price List/ Misc. MET Item
   
22
 
     D. Mid – Rail and Engine Cradle Damage Definitions
   
25
 
     E. GM Authorized Return Locations
   
27
 
     F. GM Approved 2008 Replacement Tire Tables
   
31
 
     G. MET Tire Program
   
32
 
     H. GM Windshield Glass Manufacturers
   
33
 
     I. Title Shipping and Handling Procedure
   
34
 
     J. Aluminum Wheel Repair
   
35






 
1

--------------------------------------------------------------------------------

 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012




The interpretation of these Guidelines is solely the discretion of General
Motors LLC (or”(GM”).


I.  
GENERAL CONDITION STANDARDS



A.  
Vehicle Return Requirements



1.  
Vehicle must be returned washed and vacuumed.  Vehicles with dirty interiors
including newspapers, cups and other trash will be charged a $35 Dirty Interior
MET Fee.

a.  
The dirty interior charge will be used when the interior of the vehicle is
littered with trash.  Excessive or offensive trash in the vehicle such as cups,
bottles, newspapers, food, bags, roadmaps, etc., that would hinder interior
inspection would generate a $35.00 dirty interior MET charge.

b.  
General Motors’ expectation of a vehicle’s condition, when returned by the
rental company, is that it will be in the same condition as it is when provided
to a rental customer.

2.  
Vehicles with an exterior that is too dirty to inspect will be gate released to
the rental account for washing.  When the vehicle is returned and inspected a
$75.00 re-inspection fee will be charged unless special arrangements have been
made.

3.  
Vehicles must have a minimum of a ¼ tank of fuel with the exception of Hawaii
vehicles, which cannot exceed a ¼ tank of fuel.  Vehicles with less than a ¼
tank of fuel but more than 1/8 will be assessed a MET charge of
$15.00.  Vehicles below 1/8 tank of fuel will be deemed “Currently Ineligible”
and released to the rental account for low fuel.  When the vehicle is returned,
a $75.00 re-inspection fee will be charged.

4.  
Emission labels are required to be in place and legible on all vehicles returned
to General Motors.  Vehicles without an emission label will be Currently
Ineligible and gate released to the rental account.  A $75.00 re-inspection fee
will be charged when the vehicle is corrected and returned.

5.  
Vehicles must have two (2) sets of keys, all owner manuals, floor mats, and
programmed keyless remotes/key fobs and all other remotes, included as original
equipment.

6.  
Vehicles must display actual mileage.  GM approved procedures must be followed
when repairing or replacing instrument clusters/odometers.  Consult GM dealer
for proper replacement.

7.  
A vehicle must comply with all aspects of the applicable program parameters or
it is not eligible for return.

8.  
Each vehicle shall be in sound mechanical and electrical operating
condition.  Repair of these items must be made prior to turn-in or the vehicle
will be rejected.

9.  
All warranty and campaign claims should be completed prior to returning the
vehicle to General Motors.  Failure to complete warranty and/or campaign claims
may render the vehicle Currently Ineligible.  A $75.00 re-inspection fee will be
charged when the vehicle is returned.  Repair of existing body damage is not
required for vehicles released for warranty, mechanical or campaign repairs.

10.  
Any vehicle equipped with supplemental inflatable restraints (S.I.R.) including
driver, passenger or side airbags that have been deployed, missing or otherwise
disconnected, must be replaced with the approved OEM replacement and must meet
GM standards prior to turn-in.





 
2

--------------------------------------------------------------------------------

 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012

B.  
Title, Registration, Tax, VIN Plate



1.  
A vehicle submitted with a COV (Certificate of Origin for a Vehicle) or a
branded title, is not eligible for return.

2.  
All vehicles must have a valid and current registration, at the time of
acceptance.  State and local taxes must be paid prior to turn-back. The Daily
Rental Company must comply with State regulations pertaining to proof of payment
for State and local taxes.

3.  
Titles for all turn-in vehicles for the Daily Rental Companies must be received
by a GM approved Title Center within three (3) business days of vehicle
turn-in.  The vehicle turn-in date is considered the first day.  Currently the
only GM approved Title Center is SGS.  See Exhibit I for detailed title shipping
instructions.



SGS Title Center
9805-C North Cross Center Court
Huntersville, NC 28078
Phone:   704-997-1082
FAX:       704-997-1090


4.  
The Daily Rental Company must remove each vehicle at an auction or turn-in site
if the title for such vehicle is not received within 30 days of the turn-in
date.  The vehicle will be Currently Ineligible and will be assessed a
re-inspection fee if / when it is returned.

5.  
The vehicle’s Vehicle Identification Number Plate (VIN) must be completely
readable and properly attached to the dash panel.  Any obstruction causing a
portion of the plate to be covered is not acceptable.

6.  
The plate must be flush and secure with the rivets intact and tight.

7.  
The plate cannot be bent, cracked or torn and the rivets cannot be damaged in
any manner.

8.  
Bent or loose VIN plates cannot be repaired or replaced.  General Motors cannot
replace a VIN plate or the rivets used to attach it to the dash panel.

9.  
VIN plates not meeting these criteria will render the vehicle Permanently
Ineligible for this Program.



C.  
Vehicle Damage and Disclosure Requirements



1.  
The GM Disclosure Policy mandates that all prior damage and repairs must be
electronically disclosed prior to turn back, excluding warranty repairs
performed by the Daily Rental Company or a GM Dealer.

2.  
The electronic disclosure must be checked in the appropriate box (Yes or No),
confirming     or denying previous damage.  Failure to disclose previous damage
at turn-in will be grounds for rejecting the vehicle.

3.  
Collision damage must be disclosed and be supported by repair orders, if
requested by the inspection provider on behalf of General Motors.

4.  
Repair orders must accurately reflect all work performed and include all
associated repair costs.

5.  
The inspection provider, on General Motors behalf, will request a Repair Order
when:

a.  
Previous repaired damage noted during the inspection does not agree with the
disclosure.

b.  
The dollar amount disclosed appears too high or low based on the visual
inspection.

c.  
The disclosed damage areas and the disclosed repair amount appear significantly
out of line.





 
 
3

--------------------------------------------------------------------------------

 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012

d.  
There should be no other arbitrary rule or guideline, such as any damage over
$XXX amount or with damage to X number of body panels used as a basis for
requesting R.O.’s.

6.  
Requested repair orders must be received by the inspection provider within two
business days of the request for the rental account to maintain their original
turn in date.  Requested repair orders not received by the inspection provider
within seven (7) business days will cause the vehicle to be deemed Currently
Ineligible and must be gate released and removed from the yard until the repair
order is available.  A $75.00 re-inspection fee will be charged when the vehicle
is returned with the requested repair order.


 
D.  
Damage Allowance, Existing Damage and Previous Repairs



1.  
GM will absorb the cost of repairs on those vehicles returned with $450 or less
existing damage.

2.  
GM will charge the Daily Rental Company for current damage in excess of the $450
damage allowance plus a service fee. The service fee will be applied as follows:



 

 
AMOUNT IN EXCESS OF $450
SERVICE FEE
   
$0 TO $99.99
EQUAL TO AMOUNT OVER $450
   
$100.00 TO $1,099.99
$100
   
$1,100.00 TO $1,549.99
$200
 



3.  
Vehicles with existing damage exceeding $2,000 are not currently eligible for
return.

4.  
Prior repairs cannot exceed $2,250 for Category 1 vehicles, $2,750 for Category
2 vehicles, $3,250 for Category 3 vehicles and $4,250 for Category 4
vehicles.  These amounts exclude costs related to vehicle glass, tires, wheels,
wheel covers, Supplemental Inflatable Restraint (SIR) system components, “Loss
of use” and towing charges. Vehicles exceeding these maximums are not eligible
for turn-in.  See Exhibit A - Vehicle Categories / Prior Repair Limits.

5.  
Vehicles with "Poor Prior Repairs" of $700 or less, GM will accept the vehicle
and charge the estimated repair cost to the Daily Rental Company under the MET
program.  Vehicles with “Poor Prior Repairs” exceeding $700 will be considered
“Currently ineligible” and released to the Daily Rental Company.

6.  
If a vehicle is identified as “currently ineligible” as a result of a
mechanical, warranty / campaign, unacceptable glass or mis-matched tires, etc.
GM will allow the unit to be gate released, repaired for these reasons only, and
returned for acceptance consideration. If the returned vehicle has had partial
repairs on any chargeable damage identified when it was originally inspected,
the entire vehicle must be repaired to no more than $100 in chargeable current
damage. A $75 Re-inspection Fee will apply.

7.  
Missing equipment will not be included as part of the chargeable damage
allowance, but will be charged per the Missing Equipment Program (MET, refer to
Section IV).



E.  
Vehicle Maintenance



1.  
Vehicles must be maintained as described in the Vehicle Owners Manual. Failure
to comply will result in permanent rejection of the vehicle.  The
repair/replacement of an engine or transmission that is due to non-compliance of
vehicle maintenance will render the vehicle permanently ineligible.





 
4

--------------------------------------------------------------------------------

 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012



II.  
 NORMAL WEAR AND TEAR



Listed below is the nomenclature commonly used to describe the degree of damage
in inspection reporting.




A.  
GLOSSARY OF TERMS – “General Description”



1.  
Abrasion – A lightly scratched or worn area of the finish, either paint, clear
coat, or chrome, that does not penetrate to the base material of the part or
panel.



2.  
Chip – Confined area where paint has been removed from the surface, usually not
larger than 1/8 inch, for purposes of these return guidelines.



3.  
Dent – A depression of any size in the panel material whether metal, composite,
or other, with or without paint damage.



4.  
Ding – A small dent an inch or less in diameter with or without paint damage.



5.  
Gouge – An area where the damage has penetrated the finish and removed a portion
of the base material of the part or panel.



6.  
Scratch – A cut in the surface, of any material, that may or may not penetrate
the finish.



7.  
Scuff – A worn or rough spot that is deep enough to disturb the base material of
the part or panel but does not remove any base material.



B.  
SHEET METAL AND PAINT



The following are acceptable return conditions and applicable charges.  For
Paintless Dent Removal (PDR) criteria see Exhibit B.


1.  
Maximum of two dents per panel that are individually no larger than one (1) inch
in diameter, does not break the paint, and qualifies for Paintless Dent Removal
(PDR) are non-chargeable.

2.  
Scratches in the clear coat that do not penetrate to the color coat, and do not
catch a finger nail, are non-chargeable.

3.  
Chips to door, hood or deck lid edges that do not reach flat panel surfaces are
non-chargeable.

4.  
An appearance fee and PDR may be used on the same panel.

5.  
One dent that qualifies for PDR that contains one chip inside the dent.   The
chip must be no larger than one-eighth (1/8) inch in diameter and cannot exhibit
any spider cracks around the chip.  This damage would be charged $50 for the PDR
and $20 Appearance Charge for the chip, totaling $70.00.

 
 
 
5

--------------------------------------------------------------------------------

 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012


 
6.  
ALL PANELS EXCEPT HOOD

a.  
One to three chips, individually no larger than one-eighth (1/8) inch in
diameter are no charge.

b.  
Four to six chips per panel will be charged the $20 appearance charge.

c.  
Over six chips per panel will require a minimum of a panel refinish.

7.  
HOOD PANEL

a.  
Maximum of six chips to the leading edge (first 5 inches) of the hood,
individually no larger than one-eighth (1/8) inch in diameter, and / or up to
three chips on the remainder of the hood at no charge.

b.  
Up to 10 chips in the leading edge of the hood and / or up to six chips on the
remainder of the hood will be charged a $40 appearance charge.

c.  
Over ten chips in the leading edge of the Hood and / or over six chips on the
remainder of the Hood will require a minimum of a hood panel refinish.

d.  
Scratches that individually do not exceed ¼ inch in length may be used in any
combination with chips but not to exceed the quantities shown above.

 
HOOD PANEL CONDITIONS
HOOD – LEADING EDGE, FIRST 5”
HOOD – ALL BUT LEADING EDGE
CHARGES
Maximum of 6 chips / scratches
Maximum of 3 chips / scratches
Non-Chargeable
Maximum of 10 chips / scratches
Maximum of 6 chips / scratches.
$40.00 Appearance fee
Greater than 10 chips / scratches
Greater than 6 chips / scratches
Hood Panel Refinish

 
See B. Sheet Metal and Paint above for additional details.

 
8.  
Chips and scratches, that exceed the guidelines outlined above, will be charged
for Panel Refinish.

9.  
Vehicles with damage confined to either the upper or lower half of a panel may
qualify for a partial panel repair.  A partial panel repair can only be
considered when there is a clean break between the upper and lower portion of
the panel.  A clean break is defined as a body side molding, cladding, etc. that
runs from one end of the panel to the other with no gaps at either end.  Body
lines are not a clean break and partial panel repair does not apply.

10.  
A partial Deck Lid / Lift gate repair has been added for an area below a molding
that goes from end to end on the Deck Lid or Lift gate.  An example would be the
Chevrolet Impala with an area of approximately 2 inches below the Deck Lid
Molding.  This is not a spot repair and cannot be used above the molding.

11.  
The floor of a pick-up truck box is considered one panel and is covered by the
above guideline of two dents per panel no larger than (1) inch that does not
break the paint.  One dent to each wheelhouse no larger than (1) inch, that does
not break the paint, is acceptable.  Paintless Dent Removal cannot be used on
the floor or wheelhouse of a pick-up truck.



C.  
CONVERTIBLE TOPS

  
 
The following are acceptable return conditions with regard to convertible tops:

1.  
Stains that can be removed by normal reconditioning.

2.  
Abrasions that are not visually offensive.

3.  
Top structure must be operational and not damaged.

 
 
 
6

--------------------------------------------------------------------------------

 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012


D.   
FRONT AND REAR BUMPERS

 
Bumpers will be inspected from a standing position.
 
The following are acceptable return conditions with regard to front and rear
soft painted bumper fascia and textured bumpers:


1.  
A maximum of two dents, no larger than one inch that do not break the paint are
no charge. Dents that encroach on the edges of the license plate pocket and
impressions of screw heads would continue to be chargeable damage.

2.  
Maximum of two scratches per bumper that are no longer than two (2) inches and
no wider than ¼ inch or, one scratch no longer than four (4) inches and no wider
than ¼ inch that penetrates the color coat, exposing the black bumper material,
but not penetrating the black bumper material requiring filler are
non-chargeable.

3.  
Minor indentations in the rear bumper cover, directly below the trunk opening,
with minimal paint damage are non-chargeable.

4.  
On bumper covers with no other chargeable damage, one to six chips 1/8 inch or
less per bumper cover are no charge.  Seven to 15 chips per bumper cover will
require a minimum of a $20 Appearance Fee.  Bumpers with greater than 15 chips
will be charged for a partial bumper repair.  Scratches that individually do not
exceed ¼ inch in length may be used in any combination with chips but not to
exceed the quantities shown above.

 
[bumperconditions.jpg]
BUMPER CONDITIONS
FRONT OR REAR BUMPER FASCIA
CHARGES
A maximum of two dents, no larger than one inch that do not break the paint
Non-Chargeable
Maximum of two scratches per bumper no longer than 2” and no wider than ¼”  or,
one scratch no longer than 4” and no wider than ¼ inch
Non-Chargeable
Minor indentations in the rear bumper cover, directly below the trunk opening,
with minimal paint damage
Non-Chargeable

 
 
 
7

--------------------------------------------------------------------------------

 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012

BUMPER COVERS WITH NO OTHER DAMAGE
 
Maximum of 6 chips / scratches per bumper
Non-Chargeable
7 to 15 chips / scratches per bumper
$20.00 Appearance Fee
 
Greater than 15 chips / scratches per bumper
Minimum Partial Bumper Repair

See D. (Front and Rear Bumpers) above for additional details.


5.  
The front and rear bumper fascia may be mis-aligned due to a low impact
collision.  A charge of $50.00 has been added for the front and rear bumper to
re-attach any disconnected fasteners and align the bumper fascia when no other
damage is present.  This repair cannot be used for a poor previously repaired
bumper, only minor misalignments without paint damage.

6.  
Damage on the underside of the bumper, observed during the undercarriage
inspection, other than breakage, will not be chargeable.  Cracked or broken
bumpers, regardless of location, will remain chargeable as a repair or
replacement.

7.  
Partial bumper repairs may be charged using the following criteria for either
painted or textured bumpers:

a.  
A partial bumper repair can be performed on a rolling third or 33% of the
bumper.  The damage can be anywhere on the bumper as long as it is confined to
an area equal to a continuous third of the bumper’s length.

b.  
Partial bumper repairs cannot be used for vehicles utilizing paints commonly
referred to as pearl or tri-color due to color matching concerns, refer to
bulletin RS-11-13 for tri-color / pearl paint codes.

c.  
The $20 appearance fee may be used on bumpers in conjunction with a partial
bumper repair if the damage is located on different areas of the bumper.
(Example) The partial bumper charge can be assessed for damage to the center of
the bumper and an appearance fee for minor chips on the left end of the bumper
eliminating the need to charge for a full refinish.

8.  
Cracked or punctured bumper fascias will be charged a minimum partial bumper
repair fee of $125.00 for painted bumpers and $175.00 for textured bumpers per
the parameters below.

a.  
Crack(s) in the bumper, not exceeding a total combined length of four (4) inches
in total, or a puncture not exceeding the diameter of a U.S. quarter.

b.
A  maximum of two dents, individually not exceeding two (2) inches in diameter
and confined to 1/3 of the bumper area.

9.  
Bumpers that are both painted and textured or two tone will be treated as
separate chargeable bumpers and charged the full repair amount for each panel if
the damage follows the above guidelines.

10.  
License plate screw holes in the front bumper cover used to attach the license
plate to the bumper, without the proper bracket, will be charged a minimum of a
partial bumper repair at $125.00.

11.  
Metal bumpers, either painted or chrome.

a.  
A maximum of two scratches or chips per bumper that are no longer than two (2)
inches and no wider than ¼ inch or, one scratch no longer than four (4) inches
and no wider than ¼ inch that penetrates the color coat, that would not require
filler are acceptable at no charge.





 
 
 
8

--------------------------------------------------------------------------------

 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012

 
b.  
A maximum of two (2) dents that are individually no larger than one (1) inch in
diameter and do not damage the paint or chrome will be charged $100.00.

c.  
Damage exceeding the above criteria will be charged for a bumper replacement
including damage that removes any chrome plating on a metal bumper.





E.   
TIRES

  
The following are acceptable conditions regarding all tires including full size
spare tires which must meet the same inspection criteria as a road tire:
 
The space saver spare tire used on most General Motors vehicles does not fall
into the same criteria as the four road tires.  The space saver spare must be in
the vehicle, inflated and undamaged.  The minimum 5/32 inch tread depth
requirement does not apply.  They also may not be the same make as the road
tires.


1.  
All tires must have 5/32 inch or better original tread across all primary tread
grooves without any exposed belts.  All tires must match by size, make and type.

2.  
Only GM original equipment tires or GM approved replacement tires are
acceptable.  Refer to Exhibit F - GM Approved 2012 Replacement Tire Table.

3.  
When the replacement tire shown in Exhibit F is not available the first step
should be to contact the tire manufacturer through the Customer Assistance phone
number.  This information is located in the Tire Warranty Book included with the
vehicle’s warranty information.  If the replacement tire cannot be located a
replacement exhibiting the same TPC code as the original tire may be used,
however, all tires must match by size, make and type.

4.  
Tires without a TPC rating or when another manufacturer cannot supply the same
TPC rated tire, any other OE supplier shown on Exhibit F can be used as long as
the tire matches the original by size, load rating and speed rating.  The same
rule as above will apply, all four tires must match by size, make and type.

5.  
Tires with mushroom-type plugs, installed from the inside out, in the tread
only, are acceptable.   All other plugs / patches are not acceptable.  General
Motors reserves the right to charge the Daily Rental Company via the MET Tire
Program for any unacceptable plugged tire found and replaced prior to the sale
of the vehicle, with no right to review.

6.  
Exhibit G - MET Tire Program, provides details for tire replacement under the
MET program.  This program is available to Daily Rental Companies at their
discretion.

 
[tires.jpg]
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012


F.   
WHEELS, COVERS AND ALUMINUM WHEELS

  
Refer to Exhibit J for GM approved wheel repairs.
 
Wheel description and nomenclature
 
                                                                                                         1.
Stamped Steel Wheel – A base wheel usually painted black which utilizes a hub
cap or wheel cover.
                                                                                                         2.
Aluminum / Alloy Wheel – A wheel made of aluminum or aluminum alloy.  These
wheels are typically coated with either,
                                                                                                            
1) clear coat  2) paint with or without clear coat 3) polished and clear coated
or 4) chrome plated.


The following are acceptable return conditions for aluminum / alloy wheels,
stamped steel wheels, and wheel covers with any appropriate charges.  See
Exhibit J. for additional information:


1.  
Description of non-chargeable conditions.

a.  
The face of the wheel cover or wheel may have a maximum of two (2) light
scratches or scuffs to the surface not penetrating through to the base material
that are no longer than 1 1/2 inches and no wider then 1/4 inch.

b.  
Light scratches or scuffs within one inch of the outside edge of the wheel or
wheel cover are acceptable, provided they do not, in total, exceed one-third
(1/3) the circumference of the wheel.

2.  
A $50 MET Appearance Charge will be assessed for abrasions and scratches,
exceeding those outlined in number one above, that do not remove material or
distort the outer edge of the wheel.

a.  
Damage must be limited to the outer one (1) inch of the edge of an Aluminum or
Alloy wheel that can be removed with light sanding.

b.  
The damage cannot, in total, cover more than 25% of the wheel’s rim area.

3.  
Scratches, scuffs or gouges that remove material or distort the outer edge of
the wheel can be repaired.  The following prices apply to aluminum, alloy and
chrome plated steel wheels as shown in Exhibit J.

a.  
All car and truck aluminum / alloy with clear coat or painted surface $165.00,

b.  
All car and truck chrome plated aluminum / alloy or steel $205.00.

c.  
All car and truck brightly polished aluminum $235.00.

4.  
Gouges of the base material in the center or spoke area of the aluminum / alloy
wheel are not repairable and must be charged for a replacement.





G.  
VEHICLE LIGHTING

 
The following are acceptable return conditions with regard to vehicle lighting:


1.  
All lights/lamps must be operational.  (Front, Rear, Side and Interior)

 


H.  
INTERIOR SOFT TRIM AND CARPETS

 
The following are acceptable return conditions with regard to interior soft trim
and carpets:
 
 
10

--------------------------------------------------------------------------------

 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012

1.  
All stains which can be removed by normal reconditioning are non-chargeable.

2.  
Maximum of one (1) burn that is not larger than one-quarter (1/4) inch in
diameter and not through the backing material is non-chargeable.

3.  
For tears or cuts in leather, vinyl or cloth, on soft interior trim panels, the
following damage charges will apply.

a.  
$100.00 for tears or cuts not longer than two inches in leather or vinyl.

b.  
$70.00 for tears or cuts not longer than two inches in plain cloth, with no
pattern.

c.  
For tears or cuts up to four inches the damage charge is $125.00 for leather or
vinyl and $90.00 for plain cloth, with no pattern.

d.  
The above repairs cannot be utilized if the damage crosses a seam in the
material.

e.  
Damage exceeding the above criteria will require a trim panel part replacement.

4.  
Carpet stains that require bleaching and dying of the carpet will be charged $65
per section, i.e. right front, left front, etc.

5.  
Torn or punctured carpet may be repaired using the following pricing:

a.  
$50 charge for a puncture not exceeding ¾ inch in diameter.

b.  
$125 charge for a tear not exceeding two (2) inches in length.

6.  
Damage exceeding the above defined conditions, in number 4 and 5 above, will
require carpet replacement.

 


I.  
CARPET RETAINERS/ SILL PLATES

 
The following are acceptable return conditions with regard to carpet
retainers/sill plates:


1.  
Carpet retainers and sill plates must be in place.

2.  
Minor surface scuffs/scratches are acceptable.

 
 
J.  
VEHICLE GLASS



 
1.  
 
The following are acceptable return conditions with regard to rear windows, side
/ door windows, and any stationary glass:

a.  
Minor pinpoint chips or vertical scratches in the side / door glass will be
acceptable and noted in the non-chargeable portion of the AD006.

b.  
Minor pinpoint chips to any stationary or rear glass is acceptable as a
non-chargeable condition.

c.  
Any damage more severe than stated above will render the vehicle Currently
Ineligible and must be released to the rental account for repair.



Only windshields can be charged as a MET Program charge or part
replacement.  Door, side and rear windows cannot be charged as current damage
and must be considered Currently Ineligible and released to the rental account
for repair.  A $75.00 Re-inspection Fee will be charged upon the vehicle’s
return.


2.  
Windshield

 
a.  
Pinpoint chips are non-chargeable providing the glass is not
sandblasted.  Sandblasted glass is defined as a series of pinpoint chips in a
concentrated area.









 
 
11

--------------------------------------------------------------------------------

 


b.  
Four (4) chips (without legs) from one-eighth (1/8) inch not to exceed three
sixteenth (3/16) inch are non-chargeable providing no more than two (2) chips
reside in the driver's side wiper area.

c.  
Chips (without legs) one-eighth (1/8) inch or less located within one (1) inch
inbound from the "Frit Band" (windshield outer perimeter darkened area) are
non-chargeable.

d.  
General Motors will not accept glass that has been repaired.  Only OEM glass is
acceptable (see Exhibit H: GM Windshield Glass Manufacturers.)

e.  
Damaged windshields may be replaced under the terms of the MET program.

 
3.  
General Motors reserves the right to charge the Daily Rental Company $220 for
each windshield replaced at auction prior to sale of vehicle where previously
written as “chipped no charge”, with no right to review.

 
 
III.  
ORIGINAL EQUIPMENT, AFTERMARKET EQUIMENT AND ACCESSORIES

 
A.  
Original Equipment - All original equipment and accessories noted on the factory
invoice must be on the vehicle.  All missing parts (such as body side moldings,
wheel covers, trunk mat, spare tire, correct rear van seats, jack and wheel
wrench) are to be replaced prior to return and must be original GM
equipment.  All OEM options and accessories must be installed on the vehicle
prior to being placed in daily rental service.

B.  
After-Market Equipment - Any after-market parts or accessories i.e. GPS /
navigational systems, pick-up truck bed liners, running boards, etc. installed
by the rental account or their agent must have prior  GM Remarketing approval
prior to installation.  Drilling, electrical modifications, etc. without prior
approval will render the vehicle permanently ineligible.  Pick-up truck bed
liners, running boards, etc. must be left on the vehicle at turn back.

 
 
IV.  
MISSING EQUIPMENT PROGRAM (MET)

         
A.  
The Missing Equipment Program (MET) is designed to expedite turn-in by allowing
the Daily Rental Company to pay for select missing parts or accessories as
determined by GM Remarketing (refer to Exhibit C), as opposed to the Daily
Rental Company replacing the part or accessories.  MET items will be deducted
from the repurchase payment to the  Daily Rental Company.  MET items will not be
included as part of the $450 chargeable damage allowance (Refer to Section I-D,
Damage Allowance).



B.  
Vehicles turned in with one or all the mats missing, on vehicles so equipped,
will be assessed a MET charge for missing mats or for the set if none are
returned with the vehicle.  All vehicles will be assessed the appropriate MET
fee for any missing floor mats.  Floor mats are required per the “Minimum
Equipment Requirements”.

C.  
Keyless remote / key fobs must be operational.  Key fobs that are not functional
will be charged $30.00 for re-programming.  Missing key fobs will be assessed
the programming fee, which is included in the Met fee for the missing key
fob(s).  Missing keys utilizing an integral Keyless Remote  and key will be
charged the Keyless Remote MET charge as they are not serviced separately.





 
12

--------------------------------------------------------------------------------

 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012

 
V.  
VEHICLE INTEGRITY

      
A.  
Damage which compromises the integrity of the vehicle, repaired or not, will be
grounds for rejecting the vehicle as a permanent reject.  Minor damage that has
not been repaired (i.e., small dents, scrapes, or scratches) which does not
compromise the structural integrity of the vehicle is acceptable on the
following components:

1.  
Floor Panel / Trunk Floor

2.  
Mid – Rail Assembly  (See Exhibit D)

3.  
Outer Rocker Panels / Pinch Welds

4.  
Frame Rails / Rail Extensions

5.  
Sub-Frame Assemblies (Engine Cradles) (See Exhibit D)



B.  
Total time for Frame Set-up and Measure of 2.0 hours or less and 1.5 hours or
less for any cosmetic repairs is acceptable, on the following components,
provided there is no structural damage and the repairs meet GM standards:

1.  
Frame Rail / Rail Extensions

2.  
Apron / Upper Reinforcements

3.  
Cowl Panel

4.  
Hinge / Windshield "A" Pillar

5.  
Center / "B" Pillar



C.  
The cosmetic repair time shown above is just that, cosmetic.  This may include
aligning the ends of the frame rails to align the bumper, etc.  Pulling or
sectioning frame rails, doorframes, and pillars are not acceptable repairs for
rental vehicles being turned back to General Motors.  A cosmetic repair to frame
rails does not include adding body filler / Bondo.  This practice will
permanently reject the vehicle.



D.  
Repaired damage or replacement of the following components is acceptable:

1.  
Radiator Core Support

2.  
Frame Rail Extensions

3.  
Engine Sub-Frame

4.  
Outer Rocker Panel

5.  
Rear Body Panel

6.  
Quarter Panel (Proper Sectioning is Acceptable)

7.  
Roof (Repair only, no repair to the Roof Rails)



E.  
Vehicles with misaligned door(s) exhibiting any of the following conditions must
be considered currently ineligible (CI) due to the difficulty in determining the
cause of the misalignment and or appropriate repair charges:



1.  
The door “ramps up” on the lock striker when closing but may be aligned when
closed and latched.

2.  
The door contacts any part of the door opening or door frame.

3.  
Any contact with surrounding panels.

4.  
When previous repairs involving the misaligned door are observed, the
misalignment must be considered a poor previous repair and released to the
rental account for correction.





 
13

--------------------------------------------------------------------------------

 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012



 
VI.  
LITIGATION LIABILITY

      
Non-disclosure of damages or the use of non-GM OEM parts by the Daily Rental
Company may result, at GM's discretion, in the Daily Rental Company being named
as a participant in any litigation brought against GM.  If a Daily Rental
Company attempts to return vehicles with non-disclosed damage, or purposely
conceal prior repairs, it will result in GM refusing to accept additional
vehicles for turn-back.


VII.  
GENERAL TURN-IN PROCEDURES



A.  
FORECAST



1.  
At least 30 days prior to vehicle turn-in, the GM Remarketing Department is to
be notified, in writing (E-mail) by the Corporate Office of the Daily Rental
Company of the following:

a.  
Turn-in location

b.  
Quantity



Please E-mail this forecast to your Account Representative.  E-mail address can
be found in Section IX-C.


2.  
Two weeks prior to turn-in, the Daily Rental Company is to advise the GM
approved turn-in location of tentative quantities and days for turn-in via
written confirmation.  GM reserves the option to limit daily returns.  Failure
to comply with this procedure may result in GM's refusal to allow any vehicle to
be returned, thus delaying the actual acceptance date.



B.  
DELIVERY



Vehicles returned for repurchase shall be delivered to a GM approved turn-in
location and parked in the designated return area at no expense to GM.  A list
of GM approved locations is attached and is subject to change at GM's discretion
(Exhibit D).  Normal operating hours for delivery is 8am to 5pm, Monday through
Friday.  The Daily Rental Company should allow sufficient time to prepare the
vehicle for turn-in, i.e. clean, vacuum, repaired/replaced items, etc.


C.  
INSPECTION



1.  
Vehicles will be inspected by an authorized representative of GM, using the
electronic Form AD006.  The initial vehicle inspection will be provided to the
Daily Rental Company at General Motor's expense.  The Daily Rental Company will
be charged $75 for each inspection and/or verification required after the
initial inspection.  Hawaii vehicles will be charged $115 for each inspection
required after the initial inspection.

2.  
The $75 re-inspection fee will be charged when a vehicle has been previously
inspected and removed by the Daily Rental Company prior to acceptance, or when
the Daily Rental Company replaces MET items.

 


 
14

--------------------------------------------------------------------------------

 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012


 
D.  
REVIEWS



1.  
The Met/Non-Met report will be printed twice daily - at mid-day and
end-of-business (5:00 PM).  The end-of-day report will not contain the day's
summary but rather summarize what was completed after the mid-day report.

2.  
Vehicle worksheets are printed and available throughout the day.

3.  
Reviews can be conducted throughout the day.  However, reviews must be completed
prior to three (3:00) PM the day following printing of the worksheet.  This will
permit prompt shipment of vehicles.  If the review is not completed prior to
three (3:00) PM, the vehicle will be processed as per the original inspection.

4.  
Vehicles with current damage not exceeding $450 and MET charges collectively not
exceeding $100 will be processed as written, with no right to review.  Keyless
entry key fob programming is not included in the $100 total and is not
considered a reviewable MET charge.

5.  
After a vehicle has been reviewed by the rental account representative and the
site inspection provider representative, any agreed upon changes must be signed
and dated by both parties on the Yard Worksheet.  The change(s) must be clearly
noted on the Yard Worksheet to aid in tracking the change(s).  Without this
notation it is very difficult to accurately determine which line was changed and
to what extent, should a question arise in the future.  Not clearly noting the
changes can also lead to errors when inputting the changes to update the
inspection.

6.  
 Additionally, it is the responsibility of the inspection provider to enter all
agreed upon changes into their inspection system and processed to RIMS so the
charges are added or removed from the Condition Report prior to
acceptance.  Yard worksheets that were changed after the review process must be
retained for a minimum of 6 months.  Failure to make agreed upon changes may
result in a chargeback to the inspection provider for the cost of the
inspection.



E.  
ACCEPTANCE



1.  
A copy of the Form AD006 or an electronic file will serve as the acceptance
receipt for the Daily Rental Company.  The date used to stop depreciation will
be identified on the acceptance line of Form AD006 or on the electronic file.

2.  
The Daily Rental Company will have three (3) business days from the vehicle
turn-in date to provide the vehicle title to a GM approved Title Center in order
to receive the turn-in date as the depreciation stop date/acceptance date
(should all other conditions be satisfied). The day the vehicle is turned in is
considered the first business day.  See Exhibit I for more details.



F.  
REJECTS



1.  
Rejected vehicles left at marshalling yards in excess of three (3) business days
upon removal notification may result in no additional vehicles being approved
for return.

2.  
Vehicles at an auction waiting for title more than 30 days must be removed by
the Daily Rental Company.  The vehicle will be classified as Currently
Ineligible and will be assessed a re-inspection fee if / when it is returned.
Neither General Motors nor any approved turn back location is responsible
responsible for any liability regarding rejected vehicles, not removed within
three (3) business days





 
 
 
15

--------------------------------------------------------------------------------

 
 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012

 
3.  
Vehicles that are classified as a Permanent Reject by the inspection provider
will be assessed a $75 service charge.  General Motors Remarketing will provide
a quarterly invoice which will include the turn back location, turn-in date,
VIN, and the reject reason.

4.  
It is General Motors’ practice to ship vehicles once they pass the inspection
process, with or without acceptance.  On rare occasions, a title may not be sent
to the Title Center in time and the vehicle exceeds the maximum allowable
in-service time.  Depending on the timing, the auction that received the
vehicle, may recondition the vehicle and / or perform repairs in preparation for
sale.  Should this occur due to the rental account not sending the title and the
vehicle becomes ineligible for repurchase by GM, the charges for these services
along with the shipping cost will be charged to the rental account, and paid,
prior to releasing the vehicle back to the account.



G.
OTHER



1.  
Mechanical and body shop labor rates used to calculate chargeable damage will be
subject to change.  The following are the current labor rates for metal repairs,
paint, and mechanical (part replacement):

a. $37.80 Metal Repair
b. $37.80 Paint
c. $38.00 Part Replacement (mechanical)


2.  
In the event a vehicle is returned to General Motors in error, the following
guidelines will be used to return the vehicle to the rental account.

a.  
Rental Account request for vehicle return “prior” to acceptance

Vehicle will be temporarily rejected by General Motors and the vehicle will be
returned to the Daily Rental Company.
If the vehicle is returned at a later date, a $75.00 re-inspection fee will be
charged.


3.  
Rental Account request for vehicle return “after” acceptance

a.  
Payment can be stopped - The vehicle will be released to the Daily Rental
Company from its current location.  A $250 administrative fee will be charged to
the Daily Rental Company in addition to all other expenses incurred by GM on the
vehicle, including but not limited to inspection fees, shipping, marshalling
yard, and auction expenses, on a cost basis.

b.  
Payment cannot be stopped or funds have already been disbursed - The vehicle
will not be returned to the rental account.





 
16

--------------------------------------------------------------------------------

 




VIII.  
PERMANENTLY REJECTED VEHICLES

     

A.  
Should disqualifying damage be noted after vehicle acceptance, General Motors
will invoice the Daily Rental Company for the vehicle purchase price, an
administrative fee of $250, plus any additional costs incurred following vehicle
acceptance by GM (i.e., freight, cleanup, repairs), by a debit to current funds,
or if no funds are available, a check forwarded to:

General Motors Corporation
Fleet and Commercial Operations - Remarketing
Renaissance Center
Tower 100, 19th Floor
MC 482-A19-B36
Detroit, MI 48265-1000
B.  
Vehicles removed from the program in accordance with the terms and conditions of
the Program become the responsibility of the Daily Rental Company.  The Daily
Rental Company is responsible for arranging vehicle pick-up at a location
designated by General Motors.

 


IX.  
MISCELLANEOUS ITEMS

     
A.  
GENERAL RETURN FACILITY GUIDELINE



Any abuse of personnel or property at a GM authorized return facility by a Daily
Rental Company representative will result in the immediate expulsion of said
person from the GM authorized return facility.


B.  
HOLIDAYS



General Motors approved turn-in locations will be closed on the following dates:
2012 CY – May 28th, July 4th, September 3rd, November 22nd & 23rd and December
24th, through January 3, 2013. The last day for rental returns at year end will
be December 20, 2012 with reviews completed by December 21, 2012.


General Motors reserves the right to amend this list of dates at its discretion.
 
 
17

--------------------------------------------------------------------------------

 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012



 
C.  
CONTACT INFORMATION



All questions pertaining to the foregoing Turn-In Standards and Procedures
should be directed to the appropriate General Motors Remarketing Customer
Support Team Member:




GM RENTAL SUPPORT GROUP
John Pruse, Manager
313-665-1410
john.pruse@gm.com
Sandy Grinsell, Enterprise / Vanguard / Licensees and  Hertz and Licensees
313-667-6437
 
sandy.grinsell@gm.com
Tom Martin,  Avis Budget / Licensees, Inspection Providers, Technical Bulletins
and Rental Return Guidelines
313-667-6434
 
thomas.martin@gm.com
Audre’ Walls,  Independent Rental Accounts,  Dollar Thrifty an HP. Inspection
Providers and Special Projects
313-667-6444
 
audre.walls@gm.com





 
18

--------------------------------------------------------------------------------

 


 
EXHIBIT A
GENERAL MOTORS
VEHICLE CATEGORIES / PRIOR REPAIR LIMITS


CATEGORY #1
CATEGORY #2
CATEGORY #3
CATEGORY #4
$2,250
$2,750
$3,250
$4,250
       
CHEVROLET
CHEVROLET
CHEVROLET
CHEVROLET
Aveo
Equinox
Impala
Corvette
Cruze
Malibu
Camaro
Suburban
HHR
Captiva
Express Van
Tahoe
Sonic
 
Colorado
 
Spark
GMC
Silverado
BUICK
 
Terrain
Traverse
Lucerne
           
BUICK
CADILLAC
   
LaCrosse
(All Models)
   
Regal
     
Enclave
GMC
   
Verano
Yukon / XL
           
GMC
     
Savana Van
     
Canyon
     
Sierra
     
Acadia
                                                                               
                                                 





 
19

--------------------------------------------------------------------------------

 


 
 
Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012


 
EXHIBIT B
PAINTLESS DENT REMOVAL (PDR)
PROCESS AND LIMITATIONS
A.  
PDR Categories



1.  
Size of rounded dent, up to four (4) inches in diameter.

2.  
Number of dings per panel, up to seven (7) per panel, at $50 per panel.

3.  
Number of dings per panel, between eight (8) and twelve (12) per panel, at $75
per panel.

4.  
Number of dings per panel, between thirteen (13) and fifteen (15) per panel, at
$100 per panel.

5.  
One single dent, up to six (6) inches in diameter or one large shallow dent up
to 18 inches in the hood, roof or deck lid, at $100.



B.  
PDR Process - The PDR process can be utilized in the repair of the following
areas:



1.  
Dings and dents varying in size and shape.

2.  
Minor creases, shallow palm prints and protrusions.

3.  
Dents in body feature lines.



C.  
PDR Limitations



1.  
General Motor’s inspection providers will utilize the Dent Wizard, Paintless
Dent Removal Guide to determine panel accessibility by vehicle.

2.  
Creases that exceed six (6) inches will not be considered.

3.  
Sharp creases, regardless of size, will not be considered.

4.  
If the paint is broken, PDR is not to be considered, unless otherwise specified
by panel or area.

5.  
No hole drilling will be acceptable in the PDR process.

6.  
PDR may be used to repair existing, qualifying PDR repairable, damage to a
previously repaired panel that meets GM and industry repair standards.  PDR is
not acceptable for use on a poor previously repaired panel.

7.  
The Dent Wizard Glue Stick process can be used to repair dents where previously
not assessable.  The charge for this process is the same as traditional
PDR.  Please see the requirements for a Glue Stick repair to be considered
below.

a.  
No paint damage may exist in or near the area to be repaired.  This process will
pull damaged or loose paint away from the body.

b.  
The vehicle must have original factory paint as consistency in base coat and
clear coat offer the best opportunity for a successful repair.

c.  
A dime to a half dollar size dent either round or oval can be considered for
this type of repair.

d.  
Shallow or soft impacts with a depth of a ¼ inch or less that is NOT creased or
sharp may be considered for a glue stick repair.

e.  
Damage on a panel edge or body line cannot be considered for a glue stick
repair.



D.  
If the damage exceeds the PDR limitations of these guidelines, paint and metal
time will apply.





 
20

--------------------------------------------------------------------------------

 


 
 
Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012




EXHIBIT B Cont’d
PAINTLESS DENT REMOVAL (PDR)
PROCESS AND LIMITATIONS, Cont’d.




E.  
Hail damaged vehicles.



Most hail damaged vehicles are considered minor dents as there are only a few on
some panels.  Others however have a large number of dents per panel and do not
qualify for normal Paintless Dent Removal (PDR) pricing.


Vehicles exhibiting major hail damage must be evaluated in conjunction with
Bulletin RS-08-17 issued March 4, 2009, “Vehicles with Excessive Existing
Damage”.  The pricing for these hail damage repairs are much different than the
normal PDR pricing as is the repair process for this type of excessive damage.


Please use the following criteria when inspecting a vehicle with existing hail
damage:


·  
Panels with 15 or fewer small hail dents, with no paint damage, may be written
with the normal PDR charge of $50 for 7 dents or less, $75 for 8 to 12 dents or
$100 for 13 to 15 dents per panel.



·  
Vehicles with a single panel over 15 small hail dents must be charged a paint
and metal repair, with the appropriate repair time.



·  
When more than one panel is hail damaged and the number of dents exceeds 15 per
panel, the vehicle must be designated as “Currently Ineligible” and gate
released to the rental account for repair of the damaged panels prior to return.



Vehicles released to the rental account must have the damage disclosure updated
to reflect the additional repairs and the vehicle must be repaired to less than
$100 of existing damage.


 
21

--------------------------------------------------------------------------------

 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012

EXHIBIT C
MET PROGRAM PRICE LIST
MET Part Description
PRICE
Navigational CD / DVD
$260
14 Inch Tire
$120
15 Inch Tire
$130
16 Inch Tire P
$160
16 Inch Tire T
$210
17 Inch Tire All
$240
18 Inch Tire All
$250
19 Inch Performance Tire
$516
19 Inch ALL OTHER
$159
20 Inch Tire All
$310
22 Inch Tire All
$268
   Wheel Appearance Fee
$ 50
      Cargo Cover – TrailBlazer / Envoy Rear Floor Storage
$59
Cargo Net – Trunk
$ 17
Cargo Package Shelf
$180
Cargo Shade
$108
CD DVD Storage Holder
$ 15
Cell Phone / Sun glass Holder
$ 18
Cigarette Lighter
$   8
Cigarette Lighter – Multiple
$ 16
      Console – Second Row Mini Van
$235
Cup Holder
$  15
Cup Holder – Multiple
$ 30
Dirty Interior
$  35
Dome Light Cover
$   5
Dome Light Cover – Multiple
$ 10
DVD Remote
$ 48
DVD Wireless Headphone (1)
$ 55
DVD Wireless Headphone (2)
$110
Emergency Highway Package
$ 144
Floor Mat – Cargo Area – SUV and Van
$50
Floor Mat Set – Front – Passenger Car
$34
Floor Mat Set – Front – SUV
$40
Floor Mat Set – Front – Van
$22
Floor Mat Set – Rear – Passenger Car
$24
Floor Mat Set – Rear – SUV
$45
Floor Mat Set – Rear – Van
$30
      Foot Pedal Pad
$5
      Foot Pedal Pad – Multiple
$10
Hanger Hook
$   5
      Hawaii Outer Island Shipping Fee
$  75
      Hawaii Ship Back Surcharge
$450
Interior Emblem
$   8

 
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012

Interior Emblem – Multiple
$ 16
Key - Electronic Engine
$  35
Keyless Remote (1) Includes programming
$  97
Keyless Remote (2) Includes programming
$187
Keyless Remote Reprogram 1 or 2
$ 30
Manual – All Other
$  10
Manual – Cadillac
$  25
MET Verification
$75
Misc. MET #1
$ 10
Misc. MET #2
$ 20
Misc. MET #3
$ 30
Misc. MET #4
$40
Misc. MET #5
$50
Onstar Antenna (Glass Mounted)
$ 32
Organizer Package Cargo
$120
Radio Knob
$   5
Repair Verification
$ 75
Seat Belt Molding
$   5
Spare tire cover (Passenger car - trunk)
$45
Trunk Mat – Cadillac
$  34
Air Compressor Kit
$101
EXTERIOR
 
Antenna Mast
$   8
Body Side Mldg F Dr Car
$78
Body Side Mldg F Dr Trk
$23
Body Side Mldg F Fdr Car
$28
Body Side Mldg F Fdr Trk
$59
Body Side Mldg Qtr Pnl Car
$34
Body Side Mldg Qtr Pnl Trk
$211
Body Side Mldg R Dr Car
$67
Body Side Mldg R Dr Trk
$54
Convertible Boot – Center Cover
$192
Convertible Boot – Outer Cover
$377
Convertible Boot Bag
$  55
Door Revel Mldg Car 1
$60
Door Revel Mldg Car 2
$60
Gm Logo Small All
$4
Hood Ornament
$  25
Name Plate Rear Car
$17
Name Plate Rear Trk
$29
Plastic Lug Nut Cover
$  13
Rocker Mldg Car 1
$120
Rocker Mldg Car 2
$120
Rocker Mldg Trk 1
$131
Rocker Mldg Trk 2
$131
Roof Seam Molding Lt Car
$31
Roof Seam Molding Rt Car
$31
Spare Tire Cover – Truck Only
$  72

 
 
 
23

--------------------------------------------------------------------------------

 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012

Spare Tire Hanger – Van
$  50
Wheel 1  Cover Truck
$39
Wheel 1 Cover Car
$55
Wheel 1 Ctr Cap Car
$26
Wheel 1 Ctr Cap Trk
$21
Wheel 2  Cover Truck
$39
Wheel 2 Cover Car
$55
Wheel 2 Ctr Cap Car
$26
Wheel 2 Ctr Cap Trk
$21
Wheel 3  Cover Truck
$39
Wheel 3 Cover Car
$55
Wheel 3 Ctr Cap Car
$26
Wheel 3 Ctr Cap Trk
$21
Wheel 4  Cover Truck
$39
Wheel 4 Cover Car
$55
Wheel 4 Ctr Cap Car
$26
Wheel 4 Ctr Cap Trk
$21
Windshield Glass
$220



MISCELLANEOUS – MET ITEM


The MET program also includes the acceptance of vehicles with miscellaneous
missing or broken items to facilitate vehicle turn-ins.  Examples of these items
are:


Ø  
Missing/broken knobs and switches

Ø  
Loose rear speaker wires

Ø  
Missing windshield washer cap

Ø  
Missing emblems



The MET codes for these items reflect a flat rate charge as follows:


MET #1………………………$10
MET #2………………………$20
MET #3………………………$30
MET #4………………………$40
MET #5………………………$50


Hawaii Outer Island Shipping Fee…………………………….……..…   $75
Hawaii Ship-Back Surcharge. ……………………..………..…...…..…  $450
“Poor Prior Repairs” – Maximum………………………………………    $700



 
24

--------------------------------------------------------------------------------

 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012


EXHIBIT D


MID – RAIL ASSEMBLY  
 

 
The Mid – Rails are structural components located directly below the occupant
compartment of a vehicle just inboard of the inner rocker panel.  They are
welded to the Torque Box and the vehicle floor pan.


A.  
ACCEPTABLE DAMAGE

1.  
Minor dents in the Torque Box Cover not caused by collision.

2.  
Minor dents in the surface of the Mid-Rail that do not bulge, dent or in any way
deform the sides of the rail.

3.  
Stamped holes in the Mid - Rail that are enlarged or deformed but not torn.

4.  
Scrapes and scratches confined to the surface of the Mid-Rail not exceeding 12”.

5.  
Minor damage to the Mid - Rail caused by the assembly process’ use of Jigs and
Fixtures.



B.  
REPAIRS

1.  
There are no acceptable or approved repairs.



C.  
CAUTIONS

1.  
TIE DOWN HOLES

a.  
Mid – Rails are not a component of vehicle tie down.  Stamped holes in the

Mid – Rail cannot be used for vehicle tie down.


In order to clarify securement requirements for vehicles shipped on haulaway
equipment, all vehicles must be shipped utilizing soft-tie straps, except for
those identified below.


The following vehicles are currently using the traditional chain tie down
process.  Chevrolet Silverado and GMC Sierra (all configurations), Yukon, Tahoe,
Escalade, Yukon XL, Suburban, Escalade EXT, Chevrolet Express and GMC Savana
Vans.




 Requirements for soft-tie straps on haulaway equipment:


1.  
Tie down holes have been eliminated on all General Motors Passenger Cars and
Crossovers.  Those that still have the tie down holes may not be reinforced and
must not be used to secure the vehicle for shipping.  Chains must never be used
on undercarriage components for tie down purposes.



This tie down procedure MUST be used when transporting the identified General
Motors vehicles by truck.  Rental vehicles returned to General Motors for
repurchase that exhibit a torn or damaged undercarriage, from improper tie down,
may result in the vehicle being permanently rejected.




 
25

--------------------------------------------------------------------------------

 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012






2.  
JACKING AND LIFTING

a.  
Significant damage to the Mid – Rail can occur from improper lifting.

b.  
Reasonable care should be taken when jacking or lifting any vehicle.  Proper
jack and hoist placement locations are shown in the vehicle’s Owner’s Manual and
Shop Manual.

 
 


ENGINE CRADLE
 

 
The engine cradle is generally the lowest part of the vehicle.  Due to its
location on the vehicle, it is subject to abrasions, scarring, and minor denting
from road debris.  These conditions are normal and not indicative of a product
failure or evidence of prior front-end damage.


Upon inspection, minor conditions such as the above are to be noted, as
non-chargeable as long as there is no disclosure of prior damage or repair to
the front of the vehicle, or evidence of misalignment.  The Turn Back Guidelines
clearly allow the Rental Account to replace the engine cradle, as it is a bolt
on part.  Sectioning or pulling this part is not allowed.
 
 
26

--------------------------------------------------------------------------------

 
 
 
 
Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012


EXHIBIT E, 1 of 4


ATTENTION:  Some of the return sites listed below are located at an
auction.  Please note the address is where the vehicles are to be returned and
not necessarily the auction address.


GM REMARKETING VEHICLE TURN-IN LOCATIONS
The turn in locations listed below are at GM's discretion, and are subject to
change.
 
 

 
Alabama
ADESA BIRMINGHAM AA, 804 Sollie Dr., Moody, AL 35004-0817, (205) 640-7761
 

 

 
Arizona
ADESA PHOENIX AA,  6740 W. GERMANN, CHANDLER, AZ 85226, 520-796-1428
 

 

 
California
ADESA PHOENIX AA,  6740 W. GERMANN, CHANDLER, AZ 85226, 520-796-1428
 
SAN BERNARDINO DIST. CENTER,  1698 Santa Fe Way,  San Bernardino, CA 92410
909-381-9050
 

 

 
Colorado
UNION PACIFIC RAILROAD, 9900 I-76 Service Road, Henderson, CO 80640,
303-286-0345

 

 
Connecticut
SOUTHERN AA, 164 South Main St., East Windsor, CT  06088-0388, 860-292-7550
 

 

 
Florida
ORLANDO DIST. CENTER, 1600 Pine Avenue, Orlando, FL 32824, 407-438-5505
 
PALM CENTER DIST. CENTER, 15400 Corporate Road West, Jupiter, FL 33478,
561-625-9615

 

 
Georgia
ADESA Atlanta AA, 5055 Oakley Industrial Blvd., Fairburn, GA 30265, 770-357-2133

 

 
Hawaii
HONOLULU DIST CENTER, Pier 51 B Sand Island Road, Honolulu, HI 96819,
808-848-8146
MAUI DIST CENTER,   Pier 1 - 105 Ala Luna Street, Kahului, HI 96732,
808-848-8146

 

 
Idaho
BRASHER’S IDAHO AA, 7355 Eisenman Rd., Boise, ID 83716, 208-395-3111

 
 
27

--------------------------------------------------------------------------------

 


Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012
 
EXHIBIT E, 2 of 4

 
Illinois
IAA CHICAGO SOUTH MARSHALLING YARD, 16425 South Crawford Ave., Markham, IL
60428, 708-589-4653
ABC ST. LOUIS AA, 721 South 45th Street, Centreville, IL 62207, 636-332-1227
X227

 

 
Indiana
ADESA INDIANAPOLIS AA, 2950 East Main Street, Indianapolis, IN 46168,
317-838-5777

 

 
Louisiana
ADESA SHREVEPORT AA, 7666 Highway 80 W., Shreveport, LA 71109, 318-938-7903 x425
IAA BATON ROUGE AA, 29000 Frost Road, Livingston, LA 70754, 225-686-7121


 
Maryland
BALTIMORE / JESSUP, 8459 Dorsey Run Road, Jessup, MD 20794, 301-604-7316

 

 
Massachusetts
ADESA BOSTON / FRAMINGHAM AA, 63 Western Avenue, Framingham, MA 01701,
508-620-2959




 
Michigan
MELVINDALE MARSHALLING YARD, 1461 South Schaefer Road, Melvindale, MI 48122,
734-474-5328



 
 Minnesota
ADESA MINNEAPOLIS AA, 17600 Territorial Road, Maple Grove, MN 55369,
763-416-0594
 



 
Missouri
ADESA KANSAS CITY, 1551 ADESA Drive, BELTON, MO 64081, 816-318-9912
 
FOR ST. LOUIS PLEASE SEE ILLINOIS
 


 
Nebraska
OMAHA MARSHALLING YARD, 5402 L Street, Omaha, NE 68117, 402-490-1679
 

 
 
 
 
28

--------------------------------------------------------------------------------

 
Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012


EXHIBIT E, 3 of 4
 
 
Nevada
BRASHER’S RENO AA,  6000 Echo Ave.,  Reno, NV 89506,  775-828-3427
UNION PACIFIC RAILROAD, 4740 East Tropical Parkway, Las Vegas, NV 89115,
702-632-2863
 


 
New Jersey
PORT NEWARK DIST. CENTER, Lot B Craneway Street, Port Newark, NJ 07114,
973-274-1737



 
New Mexico
BNSF RAILWAY, 102 Woodward, Suite B, Albuquerque, NM 87102, 505-247-2087
 


 
New York
STATE LINE AA, 830 Talmadge Hill Road, Waverly, NY 14892, 607-565-3533
 



 
North Carolina
GREENSBORO AA, INC., 3802 West Wendover Avenue, Greensboro, NC 27407,
336-856-2440
 


 
North Dakota
ADESA FARGO, 1650 East Main Ave., West Fargo, ND 58078, 701-282-8203 x139
 


 
Ohio
COLUMBUS FAIR AA,  2170 New World Dr.,  Columbus, OH 43207,  614-497-1710
 


 
Oklahoma
DEALERS AA OF OKLAHOMA CITY, 2900 West Reno Ave., Oklahoma City, OK  37107,
405-290-7192
 


 
Oregon
UNION PACIFIC RAILROAD, 9003 North Columbia, Portland, OR 503-283-1465
 


 
Pennsylvania
PITTSBURGH INDEPENDENT AA, 378 Hunker Waltz Mill Road, New Stanton, PA 15672
724-910-1842
 



 
South Carolina
CHARLESTON AA, 651 Precast Lane, Moncks, SC, 29641, 843-761-0541  X139
 

 
 
 
29

--------------------------------------------------------------------------------

 


Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012


EXHIBIT E, 4 of 4

 
Tennessee
ADESA MEMPHIS AA, 5400 Getwell Rd., Memphis, TN  37210, 901-365-8978
ADESA NASHVILLE AA, 631 Burnett Road, Nashville, TN 37138, 615-240-3023
 

 
 
Texas
ADESA SAN ANTONIO AA,  200 S. Callaghan Road,  San Antonio, TX
78227,  210-432-2253
ADESA HOUSTON, 4526 North Sam Houston Parkway, West, Houston, TX 77086,
281-444-4900
ADESA DALLAS AA, 3501 Lancaster-Hutchins Rd., Hutchins, TX 75141, 972-284-4778
 

 
 
Utah
BRASHER’S SALT LAKE AA, 780 South 5600 West, Salt Lake City, UT 84104-5300,
801-366-3836
 

 
 
Washington
TACOMA DIST. CENTER, 2810 Marshall Ave. Suite “B”, Tacoma, WA 98421,
253-719-1761
 

 
 
Wisconsin
GREATER MILWAUKEE AA, 8920 W. Brown Deer Road, Milwaukee, WI 53224, 262-835-9802
 


 
30

--------------------------------------------------------------------------------

 
Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012



EXHIBIT F




GM Approved 2012 MY Replacement
Tire Table




For Electronic Receipt,
See Replacement Tire Table.xls file




 
31

--------------------------------------------------------------------------------

 
Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012



EXHIBIT G


MET Tire Program Replacement Tires
 

 
MET Number
Tire Size
MET Charge
   
00000169
14 Inch
$120.00
   
00000170
15 Inch
$130.00
   
00000171
16 InchP
$160.00
   
00000208
16 InchT
$210.00
   
00000206
17 Inch All
$240.00
   
00000607
18 Inch All
$250.00
   
00000983
19 Inch Performance
$516.00
   
00000985
19 Inch ALL OTHER
$159.00
   
00000609
20 Inch All
$310.00
   
00000987
22 Inch All
$268.00
 

 
 
Legend:
P – Passenger Car
T – Trucks




The MET Tire Program is limited to two (2) tires per vehicle.  Any flat,
mismatched or incorrect tires will not be considered for the MET tire program.




 
32

--------------------------------------------------------------------------------

 
Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012





EXHIBIT H
GM WINDSHIELD GLASS MANUFACTURERS


MANUFACTURER
BRAND
BRAND
BRAND
BRAND
BRAND
AGC
AP Tech
AP Technoglass
Asahi of America
Asahi
AP
Carlex
         
Pilkington
LOF
United LN
     
PPG
PGW
       
Guardian
         
Fuyao
         
Vitro
Crinamex
Autotemplex
Vitroflex
   
Saint Gobian Sekurit
Sekurit
       

 

 
 
33

--------------------------------------------------------------------------------

 
Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012



 
EXHIBIT I


TITLE SHIPPING and HANDLING PROCEDURE


This procedure will assure timely payment and processing of returned rental
vehicle(s) to General Motors.  All titles must be received within three (3)
Business days of the vehicle’s return to retain the original return date.  All
titles must be sent to an approved General Motors Title Center.


SGS Title Center
9805-C North Cross Center Court
Huntersville, NC 28078
704-997-1082


Furthermore, all title shipments to the title center must contain a packing
list.  The packing list must contain the following information:


Company name and address
Contact name and phone number
FAX number
Full Vehicle Identification Number (VIN), for each title in the package.


An example of a packing list is shown below.  For packages containing more than
ten titles, e-Mail an Excel Spreadsheet with a list of the full VIN for all
titles to be sent to the Title Center.  The spreadsheet should contain the same
contact information shown above for a packing list.  The Title Center will enter
the VIN list into their system and use it to verify the titles have been
received and processed.  The sender will be notified of any missing or incorrect
titles.


SAMPLE PACKING LIST




PACKING LIST


Friendly Rent A Car
123 USA Drive
Anywhere, USA 12312


John Doe
Phone                                123-123-4567
FAX                                   123-123-7654




Full VIN for each title contained in the package.


 
34

--------------------------------------------------------------------------------

 


Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012

EXHIBIT J

Aluminum / Alloy Wheel Repair Guidelines


The photos below are examples of aluminum / alloy wheel damage and the
appropriate charges associated with each example.


 
 
[wheelrepairguidelines.jpg]





 
35

--------------------------------------------------------------------------------

 
 


Attachment 1C and 3C
GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012

EXHIBIT J.
Aluminum / Alloy Wheel Repair Guidelines, (cont’d).


The following guidelines have been established to define the extent of
repairable damage to an aluminum / alloy wheel.  The charge for wheels damaged
as described below including mounting and balancing will be as follows:  All car
and truck aluminum / Alloy clear coat or paint $165.00, all car and truck
polished aluminum / Alloy $235.00, all car and truck chrome plated aluminum /
Alloy or steel $205.00.


·  
The damaged area to be repaired cannot exceed 90 degrees of the wheel’s
circumference, see chart below.

·  
Curb rash is defined as a scrape or gouge to the outboard rim flange.  This is
the part of the wheel where a clip-on or balance weight would attach.

 
[curbrash.jpg]
 
·  
Damage to any other part of the wheel or damage to the rim flange exceeding the
above conditions is not repairable and would require replacement.

·  
A wheel with a crack or dent of any type is not acceptable for repair.



ALLOWABLE WHEEL DAMAGE AREA IN INCHES
WHEEL SIZE
CIRCUMFERENCE
90 DEGREE DAMAGE AREA IN INCHES
14”
44”
11”
15”
47”
12”
16”
50”
12”
17”
54”
14”
18”
57”
14”
19”
60”
15”
20”
63 ”
16”
22”
69”
17”

 
 
 
36

--------------------------------------------------------------------------------

 
 
Attachment 1C
 
[attachment1.jpg]
 
 
 
 
 

--------------------------------------------------------------------------------

 
Attachment 1D
 
[attachment1d.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
Attachment 1E
 
[attachment1e.jpg]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 1R

[gmfleetandcommercial.jpg]
GENERAL MOTORS
2013MY DAILY RENTAL [REDACTED] PROGRAM


1.
PROGRAM NAME AND NUMBER:

 
2013 Model Year Daily Rental [REDACTED] Program for Daily Rental Customers



 2.
PROGRAM DESCRIPTION/RULES:

Vehicles eligible for the [REDACTED] program must be in rental service for a
minimum of [REDACTED].  Eligible GM models are detailed in Attachment 3.   It is
the rental customer’s responsibility to maintain on file verification of the
time in-service. GM reserves the right to audit the rental company to insure
compliance with this guideline.  Excluded from the in-service period requirement
would be [REDACTED].


Rental customers must submit [REDACTED] of the total agreed to contractual
volume (excluding any [REDACTED]), before GM will [REDACTED].  All submissions
must be identified by VIN through electronic media transmission to GM – (C3
De-Enroll File Format.) Once processed, these units will be [REDACTED]. Any vin
accepted for [REDACTED] and subsequently returned to a GM Turn In location will
be subject to a $75 re-inspection fee.  [REDACTED] submissions will be accepted
through May 31, 2015.


Rental customers may post [REDACTED].  However, vehicles [REDACTED].  They may
be included in the reclassification program subject to the other terms and
conditions of this Program.


[REDACTED] and will not count toward the [REDACTED] submission.  No exceptions
will be made, including but not limited for reasons of frame, fire or flood
damage, for the 2013 model year [REDACTED] program.


Vehicles previously turned-in and accepted by a GM-Sponsored Auction location
[REDACTED].


Vehicles selected for [REDACTED] by the rental customer, which are not deemed
[REDACTED] must have been used exclusively in daily rental business, and must
comply with the terms and conditions outlined in GM's National Daily Rental
Purchase Program (Attachment 1) for the appropriate 2013 model year.


3.
OTHER PROGRAM GUIDELINES:

Rental customer agrees to retain any documents or records relevant to vehicles
purchased under this program [REDACTED] under this program for two years after
the close of this program.  Rental customer agrees to permit any designated
representative of GM to examine, audit and take copies of any accounts and
records the rental customer is to maintain under this program.  The rental
customer agrees to make such accounts readily available at its facilities during
regular business hours.  GM agrees to furnish the rental customer with a list of
any reproduced records.


GM reserves the right to cancel, amend, revise or revoke any program at any time
based on its sole business judgment, except for [REDACTED].  Final decisions in
all matters relative to the interpretation of any rule or phase of this activity
rest solely with General Motors.








Global Headquarters at the Renaissance Center~ ~ Detroit, MI 48265-1000 ~
313-665-1137
13 MY Rental Agreement, Attachment 1R
 
 

--------------------------------------------------------------------------------

 
Attachment 1T

[gmfleetandcommercial2.jpg]
 

 
Release and Settlement Date
   
for True Up and Interest
       
Month/YR
Payment Register Transmission Date
Bank Account Settlement Date
JAN 12
Thu 1/5/12
Wed 1/11/12
FEB 12
Fri 2/3/12
Thu 2/9/12
MAR 12
Fri 3/2/12
Fri 3/9/12
APR 12
Tue 4/3/12
Tue 4/10/12
MAY 12
Thu 5/3/12
Wed 5/9/12
JUN 12
Tue 6/5/12
Mon 6/11/12
JUL 12
Thu 7/5/12
Wed 7/11/12
AUG 12
Fri 8/3/12
Thu 8/9/12
SEP 12
Thu 9/6/12
Wed 9/12/12
OCT 12
Tue 10/2/12
Wed 10/10/12
NOV 12
Fri 11/2/12
Fri 11/9/12
DEC 12
Tue 12/4/12
Tue 12/11/12
           
Month/YR
Payment Register Transmission Date
Bank Account Settlement Date
JAN 13
Fri 1/4/13
Thu 1/10/13
FEB 13
Tue 2/5/13
Mon 2/11/13
MAR 13
Tue 3/5/13
Mon 3/11/13
APR 13
Tue 4/2/13
Tue 4/9/13
MAY 13
Fri 5/3/13
Thu 5/9/13
JUN 13
Tue 6/4/13
Tue 6/11/13
JUL 13
Thu 7/4/13
Wed 7/10/13
AUG 13
Tue 8/6/13
Fri 8/9/13
SEP 13
Thu 9/5/13
Wed 9/11/13
OCT 13
Thu 10/3/13
Wed 10/9/13
NOV 13
Tue 11/5/13
Tue 11/12/13
DEC 13
Tue 12/3/13
Tue 12/10/13
             
*Updated on 3/20/2012
 


[gm.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
[gmfleetandcommercial.jpg]
Attachment 2
GENERAL MOTORS
2013MY RISK VX7 - NATIONAL FLEET RISK PURCHASE PROGRAM GUIDELINES


 1.
PROGRAM NAME AND NUMBER:

 
2013 Model Year National Fleet Risk Purchase Program for Daily Rental Customers

 
Program Code:  VX7

 
Program No. 02-13VX70- 01



 2.
PROGRAM DESCRIPTION:

 
This program makes available to General Motor’s dealers and qualified daily
rental customers, allowances on select 2013 model year General Motors vehicles
sold and delivered to qualified daily rental customers.



The following are not eligible for this program:
 
-
Preferred Equipment Group (P.E.G.)/Option package discounts

 
-
Recreational vehicles

 
-
Vehicles delivered from dealer inventory



 
A qualified daily rental fleet customer must have a General Motors Fleet Account
Number (GM FAN) to be eligible for any GM fleet incentive.





 3.
PROGRAM START DATE/PROGRAM END DATE/IN SERVICE PERIOD:

Program Start Date:
Opening of 2013 model year ordering system

Program End Date:
When Dealers are notified that 2013 model year fleet orders are no longer

 
being accepted by General Motors

In-service Period:
Minimum seven (7) months.  If, however, a vehicle has been damaged beyond

 
repair, i.e., fire, frame, stolen, embezzled or water damage, etc., and
documentation is available to support the condition, this provision will be
waived.



IMPORTANT - Acceptance of an order on any vehicle line does not constitute a
commitment to build or to build within a specific time frame.


All vehicles including non-returned vehicles supplied by GM under this agreement
are subject to the export control laws and regulations of the United Sates
(U.S.) and the daily rental customers and dealers shall comply with such laws
and regulations.


4.
ELIGIBLE MODELS/REQUIRED OPTIONS FOR ORDER AND DELIVERY:

 
Eligible Models:

All new and unused 2013 GM models with the required minimum factory installed
equipment levels specified and processing options ordered for qualified daily
rental customers for use as daily rental vehicles and delivered by GM dealers
are eligible for the VX7 program.  Eligible vehicles are required to comply with
minimum factory installed equipment levels specified in the Minimum Equipment
Guidelines ( Attachment 2A - “MEG”).


General Motors upfitted vehicles, with the exception of recreational vehicles,
are eligible as long as:
a.  
The vehicle was purchased directly from GM or from another dealer in the United
States

b.  
Title to the vehicle was retained by the franchised dealer through the point of
sale

c.  
Delivery to the ultimate fleet customer can be proven



 
Required Options for Order and Delivery:

 
Vehicles purchased under the 2013 Model Year National Fleet Risk Purchase
Program must be ordered with VX7 and appropriate customer code as stated in the
contractual agreement and will not be eligible for retail sale incentives.  VX7
program incentive amounts are not available to dealers and only available to
daily rental fleet customers with an active GM contract.  Units ordered with
option VX7 receive order date price protection (PRP).



 
All Orders must include the following:

a.  
Valid GM FAN (Fleet Account Number)

b.  
Option Codes: VX7 and rental customer code

c.  
Order Type:  FDR





 
 
 
Page 1 of 3

--------------------------------------------------------------------------------

 

[gmfleetandcommercial.jpg]
Attachment 2
 
d.  
Delivery Type: 020 – Daily Rental (unit will be auto delivered if using a
qualified FAN)

 
Dealer orders currently on hand or in the system that qualify for this program,
and have the appropriate processing options, can be amended if they have not
been released to production.   This is the ordering dealer's responsibility.


 
Units delivered to rental customer’s drop ship sites must have the rental
customer’s code on the window label and delivery receipts must be checked to
verify proper ownership of the vehicle.  GM Customer Support should be contacted
immediately regarding units delivered to the wrong drop ship site to determine
the appropriate course of action.  Units that were incorrectly delivered must
not be placed into rental service.  GM reserves the right to deny incentives on
units in rental service that have been incorrectly delivered and accepted, or
titled.



 5.
COMPATIBLE INCENTIVES & ALLOWANCE PROGRAMS :

Vehicles delivered to fleet customers with the above delivery type may be
eligible for the following other incentive programs.  Because not all the
programs listed below may be combined with each other, consult the guidelines of
each program to determine applicability.  Programs not listed below would not be
compatible unless the specific guidelines indicate otherwise.
 
FLEET CUSTOMERS (GM FAN HOLDERS)
YES/NO
GENERAL
 
GM MOBILITY
(MOB/MOC/R8L)     N
SALESPERSON / SALES MGR. INCENTIVES
N
CASH DIRECT MAILS/PRIVATE OFFERS/GENERAL
 
COUPONS/CERTIFICATES/NON-CASH VENDOR PROGRAMS
N
GM BUSINESS CARD
  (UDB)     N
CONSUMER CASH
N
DEALER CASH
N
BONUS CASH
N
OPTION PACKAGE DISCOUNTS
N



PRICING
 
PRICE PROTECTION/BONA FIDE SOLD ORDER
     (PPT W/VX7)     N
PRICE PROTECTION/ORDER DATE
                  (PRP)     Y



ORDER/DELIVERY
 
FLEET ORDERING & ASSISTANCE
(VQ1/VQ2/VQ3)     Y
INTRANSIT INTEREST CREDIT
 (C4C)     Y

 
RENTAL
 
REPURCHASE
(VN9)     N
FLAT-RATE REPURCHASE
(YT1 THROUGH YT9)     N
RISK
(VX7)     X
GM DEALER RENT-A-CAR
         (FKR/FKL)     N

 
GOVERNMENT
 
PSA/PURA/BID ASSISTANCE/CE
  (R6D/PBP/PBS)     N



FLEET/COMMERCIAL
 
NATIONAL FLEET PURCHASE PROGRAM
          (FVX/FPP)     N
RETAIL ALTERNATIVE
             (CNC/CNE/CSE/CSR/CWE)N
SMALL FLEET APR ALTERNATIVE
(XMC)     N
GM'S BUSINESS CUSTOMERS CHOICE
N
TRUCK STOCKING
   (TSI)     N
MOTOR HOME INCENTIVE
  (R7Y)     N
SCHOOL BUS/SHUTTLE BUS/AMBULANCE INCENTIVE
  (R6H)     N
RECREATIONAL VEHICLE INCENTIVE
(R6J)     N
DEMO - LIGHT DUTY DEALER
(DEM/DEE)     N
DEMO - LIGHT DUTY SVM
(DES)     N
SIERRA FLEET PEG
(R7F/FLS)     N
FLEET PREFERRED EQUIPMENT GROUPS
N
COMPETITIVE ASSISTANCE PROGRAMS
  (CAP)     N

 


 
Page 2 of 3

--------------------------------------------------------------------------------

 
 
[gmfleetandcommercial.jpg]
Attachment 2

6.
GENERAL PROGRAM GUIDELINES:

A.  
General Motors defines a rental vehicle as:

a.  
"The bona fide rental of a vehicle involving use and payment by a customer on an
hourly, daily, weekly, or monthly basis.  Usage of any such vehicle(s) by a
customer for a period of four (4) consecutive months or longer shall be deemed
to constitute leasing, and not rental, and will make the vehicle ineligible for
purchase or other incentives."



b.  
If a vehicle enrolled in the Daily Rental Purchase Program is found to be
on-rent (lease) to a customer in excess of the above guideline, or if the
customer consecutively rents multiple enrolled vehicles for an aggregate term of
four (4) or more months, all vehicles involved in such transactions will not be
considered rental and will be ineligible for purchase or incentives.  General
Motors may audit the rental customer to ensure compliance with this guideline.



B.  
All eligible units must be delivered to the rental customer through a General
Motors dealership or a qualified drop-ship location.  Purchases or deliveries
made through any other entity or individual are ineligible for payment.



C.  
General Motors reserves the right to audit dealer records and disqualify any
sales allowance in the event such sales do not meet the program guidelines.  All
moneys improperly paid will be charged back. Failure to comply with these
guidelines may result in the dealer being disqualified for future participation
in fleet programs and terminations of dealer sales and service agreement(s).



D.  
Optional equipment and, in special circumstances, certain standard equipment can
be added to and deleted from GM vehicles during the ordering and manufacturing
process by retail, fleet and rental customers.  It is the rental customer’s
responsibility to ensure that actual vehicle content is properly disclosed to a
buyer or transferee when disposing of a vehicle.  Rental customers that use
third party build specifications to promote the sale of their unit should be
especially careful to ensure the accuracy of that data.



E.  
General Motors reserves the right to cancel, amend, revise or revoke any program
at any time based on its sole business judgment.  Final decisions in all matters
relative to interpretation of any rule or phase of this activity rest solely
with General Motors.





ANY QUESTIONS REGARDING THIS PROGRAM SHOULD BE DIRECTED TO THE CUSTOMER SUPPORT
CENTER AT 1-800-FLEET OP.




 
Page 3 of 3

--------------------------------------------------------------------------------

 
 
Attachment 2A

 
[attachment2.jpg]
 

       
Trim Mix Requirements
Incentives
UMD
TRIM
BRAND
MODEL DESCRIPTION
% Required
Volume
 Base Incentive
Uplevel Incentive
2013 MY Bonus
Total Incentive
       
%
Units
$/Unit
$/Unit
$/Unit
$/Unit
4R14526
&1SD
Buick Enclave
FWD Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
4R14526
&1SL
Buick Enclave
FWD Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
4R14526
&1SN
Buick Enclave
FWD Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
4V14526
&1SD
Buick Enclave
AWD Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
4V14526
&1SL
Buick Enclave
AWD Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
4V14526
&1SN
Buick Enclave
AWD Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                       
Totals
 
[REDACTED]
[REDACTED]
                           
4JU76
&1SB
Buick Encore
FWD 1SB Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
4JU76
&1SD
Buick Encore
FWD 1SD Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
4JV76
&1SL
Buick Encore
FWD 1SL Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
4JV76
&1SN
Buick Encore
FWD 1SN Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
4JM76
&1SB
Buick Encore
AWD 1SB Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
4JM76
&1SD
Buick Encore
AWD 1SD Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
4JN76
&1SL
Buick Encore
AWD 1SL Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
4JN76
&1SN
Buick Encore
AWD 1SN Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                       
Totals
 
[REDACTED]
[REDACTED]
                           
4GB69
&1SB
Buick LaCrosse
1SB  Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
4GM69
&1SL
Buick LaCrosse
1SL Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
4GM69
&1SP
Buick LaCrosse
1SP Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
4GT69
&1SR
Buick LaCrosse
1SR  Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
4GT69
&1ST
Buick LaCrosse
1ST Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
4GG69
&1SL
Buick LaCrosse
1SL AWD Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
4GG69
&1SP
Buick LaCrosse
1SP  AWD Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                       
Totals
 
[REDACTED]
[REDACTED]
                           
4GR69
&1SL
Buick Regal
Base
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
4GR69
&1SN
Buick Regal
Base with Premium 1 Group
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
4GR69
&1SP
Buick Regal
Base with Premium 2 Group
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
4GS69
&1SL
Buick Regal
Turbo
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
4GS69
&1SN
Buick Regal
Turbo with Premium 1 Group
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
4GS69
&1SP
Buick Regal
Turbo with Premium 2 Group
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
4GS69
&1SR
Buick Regal
Turbo with Premium 3 Group
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
4GJ69
&1SX
Buick Regal
GS
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                       
Totals
 
[REDACTED]
[REDACTED]
                           
4PG69
&1SD
Buick Verano 
Base
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
4PG69
&1SG
Buick Verano 
Base w/Convenience Group 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
4PH69
&1SL
Buick Verano 
Base w/Leather Group
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
4PH69
&1ST
Buick Verano 
Base w/Premium Group
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                       
Totals
 
[REDACTED]
[REDACTED]
                           
6AB69
1SC
Cadillac ATS
Cadillac ATS 1SC RWD
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6AB69/6AM69
1SP/1SQ
Cadillac ATS
Cadillac ATS 1SP or 1SQ
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
       
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                       
Totals
 
[REDACTED]
[REDACTED]
                           
6DP47
&1SB
Cadillac CTS
 DI Coupe Base
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6DP47
&1SF
Cadillac CTS
 DI Coupe Performance Collection
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6DP47
&1SH
Cadillac CTS
 DI Coupe Premium Collection
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6DH47
&1SB
Cadillac CTS
 DI AWD Coupe Base
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6DH47
&1SF
Cadillac CTS
 DI AWD Coupe Performance
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6DH47
&1SH
Cadillac CTS
 DI AWD Coupe Premium
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6DN47
&1SV
Cadillac CTS
 V Coupe
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6DM69
&1SD
Cadillac CTS
 Sedan Luxury Collection
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6DP69
&1SF
Cadillac CTS
 DI Sedan Performance Collection
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6DP69
&1SH
Cadillac CTS
 DI Sedan Premium Collection
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6DG69
&1SD
Cadillac CTS
 AWD Sedan Luxury
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6DH69
&1SF
Cadillac CTS
 DI AWD Sedan Performance
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6DH69
&1SH
Cadillac CTS
 DI AWD Sedan Premium
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6DN69
&1SV
Cadillac CTS
 V Series Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6DM35
&1SB
Cadillac CTS
 Wagon Base
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6DM35
&1SD
Cadillac CTS
 Wagon Luxury Collection
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6DP35
&1SF
Cadillac CTS
 DI Wagon Performance Collection
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6DP35
&1SH
Cadillac CTS
 DI Wagon Premium Collection
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6DG35
&1SB
Cadillac CTS
 AWD Wagon Base
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6DG35
&1SD
Cadillac CTS
 AWD Wagon Luxury
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6DH35
&1SF
Cadillac CTS
 DI AWD Wagon Performance
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6DH35
&1SH
Cadillac CTS
 DI AWD Wagon Premium
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6DN35
&1SV
Cadillac CTS
 V Series Wagon
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                       
Totals
 
[REDACTED]
[REDACTED]
                           
6C10706
&1SA
Cadillac Escalade
 2WD 1/2 Ton SUV Base
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6C10706
&1SB
Cadillac Escalade
 2WD 1/2 Ton SUV Luxury
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6C10706
&1SC
Cadillac Escalade
 2WD 1/2 Ton SUV Premium
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6C10706
&1SD
Cadillac Escalade
 2WD 1/2 Ton SUV Platinum
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6C10706
&1SE
Cadillac Escalade
 2WD 1/2 Ton SUV Hybrid
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6C10706
&1SF
Cadillac Escalade
 2WD 1/2 Ton SUV Platinum Hybrid
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6C10906
&1SA
Cadillac Escalade
 ESV 2WD 1/2 Ton SUV Base
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6C10906
&1SB
Cadillac Escalade
 ESV 2WD 1/2 Ton SUV Luxury
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6C10906
&1SC
Cadillac Escalade
 ESV 2WD 1/2 Ton SUV Premium
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6C10906
&1SD
Cadillac Escalade
 ESV 2WD 1/2 Ton SUV Platinum
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6K10706
&1SA
Cadillac Escalade
 4X4 1/2 Ton SUV Base
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6K10706
&1SB
Cadillac Escalade
 4X4 1/2 Ton SUV Luxury
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6K10706
&1SC
Cadillac Escalade
 4X4 1/2 Ton SUV Premium
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6K10706
&1SD
Cadillac Escalade
 4X4 1/2 Ton SUV Platinum
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6K10706
&1SE
Cadillac Escalade
 4X4 1/2 Ton SUV Hybrid
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6K10706
&1SF
Cadillac Escalade
 4X4 1/2 Ton SUV Platinum Hybrid
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6K10906
&1SA
Cadillac Escalade
 ESV 4X4 1/2 Ton SUV Base
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6K10906
&1SB
Cadillac Escalade
 ESV 4X4 1/2 Ton SUV Luxury
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6K10906
&1SC
Cadillac Escalade
 ESV 4X4 1/2 Ton SUV Premium
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6K10906
&1SD
Cadillac Escalade
 ESV 4X4 1/2 Ton SUV Platinum
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6K10936
&1SA
Cadillac Escalade
 EXT 4X4 1/2 Ton SUT Base
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6K10936
&1SB
Cadillac Escalade
 EXT 4X4 1/2 Ton SUT Luxury
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6K10936
&1SC
Cadillac Escalade
 EXT 4X4 1/2 Ton SUT Premium
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]

 
 
 
 

--------------------------------------------------------------------------------

 
Attachment 2A

 
[attachment2.jpg]
 

       
Trim Mix Requirements
Incentives
UMD
TRIM
BRAND
MODEL DESCRIPTION
% Required
Volume
 Base Incentive
Uplevel Incentive
2013 MY Bonus
Total Incentive
       
%
Units
$/Unit
$/Unit
$/Unit
$/Unit

 

                       
Totals
 
[REDACTED]
[REDACTED]
                           
6NG26
&1SA
Cadillac SRX
 FWD Crossover Base
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6NG26
&1SB
Cadillac SRX
 FWD Crossover Luxury Collection
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6NG26
&1SD
Cadillac SRX
 FWD Crossover Performance Collection
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6NG26
&1SE
Cadillac SRX
 FWD Crossover Premium Collection
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6NL26
&1SB
Cadillac SRX
 AWD Crossover Luxury Collection
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6NL26
&1SD
Cadillac SRX
 AWD Crossover Performance Collection
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6NL26
&1SE
Cadillac SRX
 AWD Crossover Premium Collection
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                       
Totals
 
[REDACTED]
[REDACTED]
                           
6GD69
&1SA
Cadillac XTS
 3.6L V6 Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6GD69
&1SB
Cadillac XTS
 Luxury Collection Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6GD69
&1SC
Cadillac XTS
 Premium Collection
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6GD69
&1SD
Cadillac XTS
 Platinum Collection
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6GX69
&1SB
Cadillac XTS
 AWD Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6GX69
&1SC
Cadillac XTS
 AWD Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6GX69
&1SD
Cadillac XTS
 AWD Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6GD69
&1SE
Cadillac XTS
 W20 Livery Model
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
6GD69
&W20
Cadillac XTS
 W20 Livery Model
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                       
Totals
 
[REDACTED]
[REDACTED]
                           
1EE37
&1LS
Chevrolet Camaro
 LS Coupe
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1EN37
&2LS
Chevrolet Camaro
 2LS Coupe   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1EF37
&1LT
Chevrolet Camaro
 1LT Coupe
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1EH37
&2LT
Chevrolet Camaro
 2LT Coupe
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1ES37
&1SS
Chevrolet Camaro
 1SS Coupe
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1ET37
&2SS
Chevrolet Camaro
 2SS Coupe
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1EY37
&ZL1
Chevrolet Camaro
 ZL1 Coupe
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                       
Totals
 
[REDACTED]
[REDACTED]
                           
1EF67
&1LT
Chevrolet Camaro Convertible
 1LT Convertible
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1EH67
&2LT
Chevrolet Camaro Convertible
 2LT Convertible
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1ES67
&1SS
Chevrolet Camaro Convertible
 1SS Convertible
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1ES67
&1SS
Chevrolet Camaro Convertible
 2SS Convertible
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1EY67
&ZL1
Chevrolet Camaro Convertible
 ZL1 Convertible
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                       
Total
 
[REDACTED]
[REDACTED]
                           
1YY07
&1LT
Chevrolet Corvette
 Coupe Standard
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1YY07
&2LT
Chevrolet Corvette
 Coupe Preferred
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1YY07
&3LT
Chevrolet Corvette
 Coupe Premium
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1YY07
&4LT
Chevrolet Corvette
 Coupe Custom
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1YG07
&1LT
Chevrolet Corvette
 Grand Sport Coupe Standard
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1YG07
&2LT
Chevrolet Corvette
 Grand Sport Coupe Preferred
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1YG07
&3LT
Chevrolet Corvette
 Grand Sport Coupe Premium
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1YG07
&4LT
Chevrolet Corvette
 Grand Sport Coupe Custom
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1YG67
&1LT
Chevrolet Corvette
 Grand Sport Convertible Standard
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1YY67
&1LT
Chevrolet Corvette
 Convertible Standard
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1YY67
&2LT
Chevrolet Corvette
 Convertible Preferred
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1YY67
&3LT
Chevrolet Corvette
 Convertible Premium
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1YY67
&4LT
Chevrolet Corvette
 Convertible Custom
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1YG67
&1SA
Chevrolet Corvette
 427 Convertible Preferred
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1YG67
&1SB
Chevrolet Corvette
 427 Convertible Premium
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1YG67
&1SC
Chevrolet Corvette
 427 Convertible Custom
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1YG67
&2LT
Chevrolet Corvette
 Grand Sport Convertible Preferred
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1YG67
&3LT
Chevrolet Corvette
 Grand Sport Convertible Premium
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1YG67
&4LT
Chevrolet Corvette
 Grand Sport Convertible Custom
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1YY87
&1LZ
Chevrolet Corvette
 Z06 Standard
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1YY87
&2LZ
Chevrolet Corvette
 Z06 Premium
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1YY87
&3LZ
Chevrolet Corvette
 Z06 Custom
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1YY87
&1ZR
Chevrolet Corvette
 ZR1 Standard
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1YY87
&3ZR
Chevrolet Corvette
 ZR1 Custom
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                       
Total
 
[REDACTED]
[REDACTED]
                           
1PL69
&1SA
Chevrolet Cruze
 LS Manual Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1PL69
&1SB
Chevrolet Cruze
 LS Automatic Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1PB69
&1SE
Chevrolet Cruze
 ECO Manual Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1PB69
&1SF
Chevrolet Cruze
 ECO Automatic Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1PX69
&1FL
Chevrolet Cruze
 LT Fleet Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1PX69
&1SC
Chevrolet Cruze
 1LT Manual Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1PX69
&1SD
Chevrolet Cruze
 1LT Automatic Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1PW69
&1SJ
Chevrolet Cruze
 LTZ Automatic Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1PZ69
&1SG
Chevrolet Cruze
 2LT Manual Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1PZ69
&1SH
Chevrolet Cruze
 2LT Automatic Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1PZ69
&1SH
Chevrolet Cruze
 2LT Automatic Sedan with sunroof
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                       
Total
 
[REDACTED]
[REDACTED]
                           
1WF19
&1FL
Chevrolet Impala
 LS Fleet Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1WG19
&2FL
Chevrolet Impala
 LT Fleet Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1WB19
&1LS
Chevrolet Impala
 LS Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1WT19
&1LT
Chevrolet Impala
 LT Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1WU19
&1LZ
Chevrolet Impala
 LTZ Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1WS19
&9C1
Chevrolet Impala
 Police Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1WS19
&9C3
Chevrolet Impala
 Police Sedan Unmarked
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                       
Total
 
[REDACTED]
[REDACTED]
                           
1GB69
&1FL
Chevrolet Malibu
 1FL Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1GB69
&1LS
Chevrolet Malibu
 1LS Sedan
[REDACTED]
[REDACTED]
     
[REDACTED]
1GC69
&1LT
Chevrolet Malibu
 1LT Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1GC69
&1SA
Chevrolet Malibu
 1LT Eco Sedan
[REDACTED]
[REDACTED]
     
[REDACTED]
1GC69
&2LT
Chevrolet Malibu
 2LT Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1GC69
&2SA
Chevrolet Malibu
 2LT Eco Sedan
[REDACTED]
[REDACTED]
     
[REDACTED]

 
 
 
 

--------------------------------------------------------------------------------

 
Attachment 2A

 
[attachment2.jpg]
 

       
Trim Mix Requirements
Incentives
UMD
TRIM
BRAND
MODEL DESCRIPTION
% Required
Volume
 Base Incentive
Uplevel Incentive
2013 MY Bonus
Total Incentive
       
%
Units
$/Unit
$/Unit
$/Unit
$/Unit

 
1GC69
&3LT
Chevrolet Malibu
 2LT Turbo Sedan
[REDACTED]
[REDACTED]
     
[REDACTED]
1GD69
&1LZ
Chevrolet Malibu
 1LZ Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1GD69
&2LZ
Chevrolet Malibu
 1LZ Turbo Sedan
[REDACTED]
[REDACTED]
     
[REDACTED]
                       
Total
 
[REDACTED]
[REDACTED]
                           
1JU48
&1SA
Chevrolet Sonic
 LS Manual 5-Door HB
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1JU48
&1SB
Chevrolet Sonic
 LS Automatic 5-Door HB
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1JU69
&1SA
Chevrolet Sonic
 LS Manual Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1JU69
&1SB
Chevrolet Sonic
 LS Automatic Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1JV48
&1SC
Chevrolet Sonic
 LT Manual 5-Door HB
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1JV48
&1SD
Chevrolet Sonic
 LT Automatic 5-Door HB
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1JV69
&1SC
Chevrolet Sonic
 LT Manual Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1JV69
&1SD
Chevrolet Sonic
 LT Automatic Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1JW48
&1SE
Chevrolet Sonic
 LTZ Manual 5-Door HB
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1JW48
&1SF
Chevrolet Sonic
 LTZ Automatic 5-Door HB
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1JW69
&1SE
Chevrolet Sonic
 LTZ Manual Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1JW69
&1SF
Chevrolet Sonic
 LTZ Automatic Sedan
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1JY48
&1SG
Chevrolet Sonic
 RS Manual 5-Door HB
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1JY48
&1SH
Chevrolet Sonic
 RS Automatic 5-Door HB
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                       
Total
 
[REDACTED]
[REDACTED]
                           
1CV48
&1SA
Chevrolet Spark
 LS Manual
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1CV48
&1SB
Chevrolet Spark
 LS Auto
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1CV48
&1SC
Chevrolet Spark
 1LT Manual
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1CV48
&1SD
Chevrolet Spark
 1LT Auto
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1CV48
&1SE
Chevrolet Spark
 2LT Manual
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1CV48
&1SF
Chevrolet Spark
 2LT Auto
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                       
Total
 
[REDACTED]
[REDACTED]
                               
Chevrolet Volt
All Models
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                       
Chevrolet Avalanche
All Models
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                   
1LD26
&1LS
Chevrolet Captiva
 Sport LS Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1LD26
&2LS
Chevrolet Captiva
 Sport LS Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1LE26
&1LT
Chevrolet Captiva
 Sport LT FWD Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1LN26
&1LZ
Chevrolet Captiva
 Sport LTZ FWD Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                       
Total
 
[REDACTED]
[REDACTED]
                           
1LF26
&1LS
Chevrolet Equinox
 LS FWD Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1LH26
&1LT
Chevrolet Equinox
 LT1 FWD Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1LH26
&2LT
Chevrolet Equinox
 LT2 FWD Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1LJ26
&1LZ
Chevrolet Equinox
 LTZ FWD Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1LG26
&1LS
Chevrolet Equinox
 LS AWD Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1LK26
&1LT
Chevrolet Equinox
 LT1 AWD Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1LK26
&2LT
Chevrolet Equinox
 LT2 AWD Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
1LM26
&1LZ
Chevrolet Equinox
 LTZ AWD Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                       
Total
 
[REDACTED]
[REDACTED]
                               
Chevrolet Express
All Models
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                       
Chevrolet Silverado
All Models
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                   
CC10906
&1FL
Chevrolet Suburban
 2WD 1/2 Ton SUV FL
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
CC10906
&1LS
Chevrolet Suburban
 2WD 1/2 Ton SUV LS
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
CC10906
&1LT
Chevrolet Suburban
 2WD 1/2 Ton SUV LT
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
CC10906
&1LZ
Chevrolet Suburban
 2WD 1/2 Ton SUV LTZ
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
CC20906
&1FL
Chevrolet Suburban
 2WD 3/4 Ton SUV FL
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
CC20906
&1LS
Chevrolet Suburban
 2WD 3/4 Ton SUV LS
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
CC20906
&1LT
Chevrolet Suburban
 2WD 3/4 Ton SUV LT
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
CK10906
&1FL
Chevrolet Suburban
 4X4 1/2 Ton SUV FL
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
CK10906
&1LS
Chevrolet Suburban
 4X4 1/2 Ton SUV LS
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
CK10906
&1LT
Chevrolet Suburban
 4X4 1/2 Ton SUV LT
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
CK10906
&1LZ
Chevrolet Suburban
 4X4 1/2 Ton SUV LTZ
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
CK20906
&1FL
Chevrolet Suburban
 4X4 3/4 Ton SUV FL
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
CK20906
&1LS
Chevrolet Suburban
 4X4 3/4 Ton SUV LS
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
CK20906
&1LT
Chevrolet Suburban
 4X4 3/4 Ton SUV LT
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                       
Total
All Models
[REDACTED]
[REDACTED]
                           
CC10706
&1FL
Chevrolet Tahoe
 2WD 1/2 Ton SUV FL
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
CC10706
&1HY
Chevrolet Tahoe
 2WD 1/2 Ton SUV Hybrid
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
CC10706
&1LS
Chevrolet Tahoe
 2WD 1/2 Ton SUV LS
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
CC10706
&1LT
Chevrolet Tahoe
 2WD 1/2 Ton SUV LT
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
CC10706
&1LZ
Chevrolet Tahoe
 2WD 1/2 Ton SUV LTZ
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
CC10706
&PPV
Chevrolet Tahoe
 2WD 1/2 Ton SUV Police
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
CK10706
&1FL
Chevrolet Tahoe
 4X4 1/2 Ton SUV FL
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
CK10706
&1HY
Chevrolet Tahoe
 4X4 1/2 Ton SUV Hybrid
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
CK10706
&1LS
Chevrolet Tahoe
 4X4 1/2 Ton SUV LS
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
CK10706
&1LT
Chevrolet Tahoe
 4X4 1/2 Ton SUV LT
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
CK10706
&1LZ
Chevrolet Tahoe
 4X4 1/2 Ton SUV LTZ
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
CK10706
&5W4
Chevrolet Tahoe
 4X4 1/2 Ton SUV Special Service
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                       
Total
All Models
[REDACTED]
[REDACTED]
                           
CR14526
&1LS
Chevrolet Traverse
 FWD Crossover LS
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
CR14526
&1LT
Chevrolet Traverse
 FWD Crossover LT1
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
CR14526
&2LT
Chevrolet Traverse
 FWD Crossover LT2
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
CR14526
&1LZ
Chevrolet Traverse
 FWD Crossover LTZ
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
CV14526
&1LS
Chevrolet Traverse
 AWD Crossover LS
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
CV14526
&2LT
Chevrolet Traverse
 AWD Crossover LT2
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
CV14526
&1LT
Chevrolet Traverse
 AWD Crossover LT1
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]

 
 
 
 
 

--------------------------------------------------------------------------------

 
Attachment 2A

 
[attachment2.jpg]
 

       
Trim Mix Requirements
Incentives
UMD
TRIM
BRAND
MODEL DESCRIPTION
% Required
Volume
 Base Incentive
Uplevel Incentive
2013 MY Bonus
Total Incentive
       
%
Units
$/Unit
$/Unit
$/Unit
$/Unit

 
CV14526
&1LZ
Chevrolet Traverse
 AWD Crossover LTZ
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                       
Total
 
[REDACTED]
[REDACTED]
                           
TR14526
&3SA
Chevrolet Acadia
 FWD Crossover SLE-1
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TR14526
&3SB
Chevrolet Acadia
 FWD Crossover SLE-2
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TR14526
&4SA
Chevrolet Acadia
 FWD Crossover SLT-1
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TR14526
&4SB
Chevrolet Acadia
 FWD Crossover SLT-2
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TR14526
&5SA
Chevrolet Acadia
 FWD Crossover Denali
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TV14526
&3SA
Chevrolet Acadia
 AWD Crossover SLE-1
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TV14526
&3SB
Chevrolet Acadia
 AWD Crossover SLE-2
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TV14526
&4SA
Chevrolet Acadia
 AWD Crossover SLT-1
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TV14526
&4SB
Chevrolet Acadia
 AWD Crossover SLT-2
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TV14526
&5SA
Chevrolet Acadia
 AWD Crossover Denali
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                       
Total
 
[REDACTED]
[REDACTED]
                           
TG33903
&2SD
GMC Savana
 RWD 4500 177" Cutaway
0%
0
$4,000
$0
$900
4,900
   
GMC Savana
All Models
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                       
GMC Sierra
All Models
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                   
TLF26
&3SA
GMC Terrain
 FWD SLE-1 Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TLH26
&3SB
GMC Terrain
 FWD SLE-2 Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TLH26
&4SA
GMC Terrain
 FWD SLT-1 Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TLJ26
&4SB
GMC Terrain
 FWD SLT-2 Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TLJ26
&5SA
GMC Terrain
 FWD Denali Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TLG26
&3SA
GMC Terrain
 AWD SLE-1 Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TLK26
&3SB
GMC Terrain
 AWD SLE-2 Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TLK26
&4SA
GMC Terrain
 AWD SLT-1 Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TLM26
&4SB
GMC Terrain
 AWD SLT-2 Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TLM26
&5SA
GMC Terrain
 AWD Denali Crossover
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                       
Total
 
[REDACTED]
[REDACTED]
                           
TC10706
&1SA
GMC Yukon
 2WD Commercial 1/2 Ton SUV
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TC10706
&3SA
GMC Yukon
 2WD 1/2 Ton SUV SLE1
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TC10706
&4SA
GMC Yukon
 2WD 1/2 Ton SUV SLT1
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TC10706
&4HY
GMC Yukon
 Hybrid 2WD 1/2 Ton SUV
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TC10706
&5HY
GMC Yukon
 Denali Hybrid 2WD 1/2 Ton SUV
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TC10706
&5SA
GMC Yukon
 Denali 2WD 1/2 Ton SUV
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TK10706
&1SA
GMC Yukon
 4X4 Commercial 1/2 Ton SUV
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TK10706
&3SA
GMC Yukon
 4X4 1/2 Ton SUV SLE1
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TK10706
&4SA
GMC Yukon
 4X4 1/2 Ton SUV SLT1
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TK10706
&4HY
GMC Yukon
 Hybrid 4X4 1/2 Ton SUV
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TK10706
&5HY
GMC Yukon
 Denali Hybrid 4X4 1/2 Ton SUV
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TK10706
&5SA
GMC Yukon
 Denali 4X4 1/2 Ton SUV
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                       
Total
 
[REDACTED]
[REDACTED]
                           
TC10906
&1SA
GMC Yukon XL
 2WD Commercial 1/2 Ton SUV
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TC10906
&3SA
GMC Yukon XL
 2WD 1/2 Ton SUV SLE1
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TC10906
&4SA
GMC Yukon XL
 2WD 1/2 Ton SUV SLT1
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TC10906
&5SA
GMC Yukon XL
 Denali 2WD 1/2 Ton SUV
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TC20906
&1SA
GMC Yukon XL
 2WD Commercial 3/4 Ton SUV
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TC20906
&3SA
GMC Yukon XL
 2WD 3/4 Ton SUV SLE1
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TC20906
&4SA
GMC Yukon XL
 2WD 3/4 Ton SUV SLT1
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TK10906
&1SA
GMC Yukon XL
 4X4 Commercial 1/2 Ton SUV
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TK10906
&3SA
GMC Yukon XL
 4X4 1/2 Ton SUV SLE1
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TK10906
&4SA
GMC Yukon XL
 4X4 1/2 Ton SUV SLT1
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TK10906
&5SA
GMC Yukon XL
 Denali 4X4 1/2 Ton SUV
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TK20906
&1SA
GMC Yukon XL
 4X4 Commercial 3/4 Ton SUV
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TK20906
&3SA
GMC Yukon XL
 4X4 3/4 Ton SUV SLE1
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
TK20906
&4SA
GMC Yukon XL
 4X4 3/4 Ton SUV SLT1
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
                           
[REDACTED]
[REDACTED]
                                     
[REDACTED]
       


 
General Motors, LLC
         
By:
/s/ Edward Peper, Jr.
Date:
9/28/2012
   
Name:
Edward Peper, Jr.
       
Title:
U.S. Vice President, Fleet and Commercial Sales
                   
By:
/s/ Edward Toporzycki
Date:
9/27/2012
   
Name:
Edward Toporzycki
     
Title:
CFO, Executive Director, U.S. Sales and Marketing Operations
                   
Avis Budget Car Rental, LLc
         
By:
/s/ Michael Schmidt
Date:`
10/1/2012
   
Name:
Michael Schmidt
       
Title:
Senior VP, Fleet Services
       



 
 

--------------------------------------------------------------------------------

 
 

                                           
2013 MY PRODUCTION TIMING
                                                               
CY 12 PROD
             
CY 13PROD
 2013 MY Total
 
Make
Model
MAY
JUNE
JULY
AUG
SEP
OCT
NOV
DEC
Subtotal
JAN
FEB
MAR
APR
MAY
JUN
JUL
Subtotal
 
BUICK
ENCLAVE
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
BUICK
ENCORE
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
BUICK
LACROSSE
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
BUICK
REGAL
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
BUICK
VERANO
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
CADILLAC
ATS
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
CADILLAC
CTS
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
CADILLAC
ESCALADE
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
CADILLAC
SRX
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
CADILLAC
XTS
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
CHEVROLET
CAMARO  COUPE
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
CHEVROLET
CAMARO CVT-INC
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
CHEVROLET
CAPTIVA
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
CHEVROLET
CORVETTE
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
CHEVROLET
CRUZE
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
CHEVROLET
EQUINOX
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
CHEVROLET
EXPRESS
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
CHEVROLET
IMPALA
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
CHEVROLET
MALIBU
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
CHEVROLET
SILVERADO
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
CHEVROLET
SONIC
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
CHEVROLET
SPARK
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
CHEVROLET
SUBURBAN
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
CHEVROLET
TAHOE
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
CHEVROLET
TRAVERSE
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
CHEVROLET
VOLT
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
GMC
ACADIA
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
GMC
SAVANA
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
GMC
SIERRA
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
GMC
TERRAIN
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
GMC
YUKON
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
GMC
YUKON XL
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 
TOTAL
 
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]
 [REDACTED]



 

 
 

--------------------------------------------------------------------------------

 

[REDACTED]
                                     

 

                           
 Vehicle Line Mix
                                                                             
[REDACTED]
[REDACTED]
 
Minimum Equipment
[REDACTED]
Inv. Credit
[REDACTED]
[REDACTED]
                     
Adjustment
   
 Enclave
[REDACTED]
[REDACTED]
     
[REDACTED]
[REDACTED]
       
[REDACTED]
 
 Encore
[REDACTED]
[REDACTED]
     
[REDACTED]
[REDACTED]
       
[REDACTED]
 
 LaCrosse
[REDACTED]
[REDACTED]
[REDACTED]
   
[REDACTED]
[REDACTED]
[REDACTED]
     
[REDACTED]
 
 Regal
[REDACTED]
       
[REDACTED]
         
[REDACTED]
 
 Verano
[REDACTED]
[REDACTED]
[REDACTED]
   
[REDACTED]
[REDACTED]
[REDACTED]
     
[REDACTED]
 
 ATS
[REDACTED]
[REDACTED]
     
[REDACTED]
[REDACTED]
       
[REDACTED]
 
 CTS - Sedan
[REDACTED]
[REDACTED]
[REDACTED]
   
[REDACTED]
[REDACTED]
[REDACTED]
     
[REDACTED]
 
 CTS - Coupe
[REDACTED]
[REDACTED]
     
[REDACTED]
[REDACTED]
       
[REDACTED]
 
 CTS - Wagon
[REDACTED]
[REDACTED]
     
[REDACTED]
[REDACTED]
       
[REDACTED]
 
 Escalade
[REDACTED]
       
[REDACTED]
         
[REDACTED]
 
 SRX
[REDACTED]
[REDACTED]
[REDACTED]
   
[REDACTED]
[REDACTED]
[REDACTED]
     
[REDACTED]
 
 XTS
[REDACTED]
[REDACTED]
     
[REDACTED]
[REDACTED]
       
[REDACTED]
 
 Camaro
[REDACTED]
[REDACTED]
[REDACTED]
   
[REDACTED]
[REDACTED]
[REDACTED]
     
[REDACTED]
 
 Camaro Convertible
[REDACTED]
[REDACTED]
[REDACTED]
   
[REDACTED]
[REDACTED]
[REDACTED]
     
[REDACTED]
 
 Corvette
[REDACTED]
[REDACTED]
     
[REDACTED]
[REDACTED]
       
[REDACTED]
 
 Cruze
[REDACTED]
[REDACTED]
[REDACTED]
   
[REDACTED]
[REDACTED]
[REDACTED]
     
[REDACTED]
[REDACTED]
 Impala
[REDACTED]
[REDACTED]
[REDACTED]
   
[REDACTED]
[REDACTED]
[REDACTED]
   
[REDACTED]
[REDACTED]
[REDACTED]
 Malibu
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
[REDACTED]
[REDACTED]
 Sonic
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
[REDACTED]
 
 Spark
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
[REDACTED]
 
 Volt
                     
[REDACTED]
 
 Avalanche
[REDACTED]
       
[REDACTED]
         
[REDACTED]
 
 Captiva
[REDACTED]
[REDACTED]
[REDACTED]
   
[REDACTED]
[REDACTED]
[REDACTED]
     
[REDACTED]
[REDACTED]
 Equinox
[REDACTED]
[REDACTED]
[REDACTED]
   
[REDACTED]
[REDACTED]
[REDACTED]
     
[REDACTED]
 
 Express
[REDACTED]
       
[REDACTED]
         
[REDACTED]
 
 Silverado
[REDACTED]
       
[REDACTED]
         
[REDACTED]
 
 Suburban
[REDACTED]
[REDACTED]
     
[REDACTED]
[REDACTED]
     
[REDACTED]
[REDACTED]
 
 Tahoe
[REDACTED]
[REDACTED]
     
[REDACTED]
[REDACTED]
     
[REDACTED]
[REDACTED]
 
 Traverse
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
 
 Acadia
[REDACTED]
[REDACTED]
[REDACTED]
   
[REDACTED]
[REDACTED]
[REDACTED]
     
[REDACTED]
 
 Savana
[REDACTED]
       
[REDACTED]
         
[REDACTED]
 
 Sierra
[REDACTED]
       
[REDACTED]
         
[REDACTED]
 
 Terrain
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
   
[REDACTED]
 
 Yukon
[REDACTED]
[REDACTED]
     
[REDACTED]
[REDACTED]
       
[REDACTED]
 
 Yukon XL
[REDACTED]
[REDACTED]
     
[REDACTED]
[REDACTED]
       
[REDACTED]
 
 Totals
                                                     



 

 
 

--------------------------------------------------------------------------------

 


Attachment 3
 


 
[attachment31.jpg]
 
[gm.jpg]
 
 

--------------------------------------------------------------------------------

 
 
 
Attachment 3

[attachment32.jpg]
[gm.jpg]
 
 

--------------------------------------------------------------------------------

 
 
 
Attachment 3
 
[attachment33.jpg]
[gm.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
[gmfleetandcommercial.jpg]


Attachment 4




2013 MODEL YEAR GM RENTAL INCENTIVE
PAYMENT TERMS AND CALENDAR


1.  
GM will pay the pro rata portion of the matrix money on the fourth Thursday of
the month following vehicle delivery and receipt of an electronic media
transmission to GM’s Remarketing Information System (RIMS) by the second Friday
of the month.  An electronic media transmission received after the second Friday
of the month will be paid by the fourth Thursday of the following month.  If the
fourth Thursday is a banking holiday, funds will be received the next banking
day.  Application for this incentive must be made no later than December 31,
2013.  A complete schedule of due dates and payment dates is detailed in
Attachment 4, Page 2.



2.  
The agreed to volume and mix requirements in Attachment 3 and/or 2A are subject
to adjustments with General Motors prior approval.  Should GM agree to an
adjustment, changes will be reflected on a quarterly basis and a revision to
Attachment 3 and/or 2A will be issued and signed by both parties.  Actual
approved volumes and contractual stated volumes can vary based on the timing of
contractual updates.  Any payments received prior to attaining the indicated
volume will be returnable to GM at the close of the model year should the volume
not be attained.  Any pro rata monthly payment processed in error on volume not
approved by GM can be charged back through the open account the following month
at GM discretion.



3.  
It is understood that the payment of the per unit amount due to the Rental
Company is based upon achieving the agreed to volume and mix requirements in
Attachment 3 and/or 2A.  In the event that agreed number of vehicles at the
agreed mix is not fulfilled, all payments made by GM will be reimbursed to GM on
demand. Such reimbursement shall be GM’s sole remedy for the Rental Company’s
failure to purchase or lease the agreed number of vehicles.  The Rental Company
shall be jointly and severely liable for such reimbursement.













 
Page 1 of 2

--------------------------------------------------------------------------------

 


[gmfleetandcommercial.jpg]
Attachment 4
 
[attachment4.jpg]
 
 
Page 2 of 2

--------------------------------------------------------------------------------

 
 
 
[gmfleetandcommercial.jpg]
Attachment 5





2013 MODEL YEAR GM RENTAL ADVERTISING & PROMOTION GUIDELINES


1.  
In all mediums, the phrase “X Rental Company features GM vehicles” must be
stated in copy size type, and not in disclaimer size type.  In print this
translates to no smaller than 10 pt. type, and for TV the copy should be larger
than the network standard for legal disclaimers of 22 scan lines.



2.  
Please note that the phrase must use the word “vehicles” and not “cars.”



3.  
In TV, the phrase must be on the screen long enough for an average person to
notice and read it. For reference purposes, the network standard for the length
of time a legal disclaimer must be on the screen is three seconds for the first
line and one second for the following lines.  Obviously, we would want to be on
longer than this if possible.



4.  
A full shot of the vehicle must be displayed, particularly in TV ads.  We prefer
to have our vehicles identifiable by sight as well as in print.



5.  
All vehicles must be identified by manufacturer and nameplate, i.e. Chevrolet
Malibu, in print next to the vehicle, as well as in any accompanying copy.



6.  
In TV spots, the same identification must be in print or given verbally.



7.  
All vehicles used in rental car spots must be stock vehicles, with no
alterations.



8.  
Any person in a moving vehicle must be shown with their seatbelt on.  This point
is non-negotiable.












GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000
2013 MY Rental Agreement, Attachment 5
 
 

--------------------------------------------------------------------------------

 

 
 
[gmfleetandcommercial.jpg]
 
Attachment 6
[onstar1.jpg]
Equipment & Service Notification






All new vehicles, except Cadillac, that include OnStar, and are ordered using a
daily rental order-type, will be eligible for six months of OnStar Service
commencing with the reported new vehicles delivery date.  All Cadillac models
will continue to be eligible for one year of service.  For daily rental
applications, an OnStar blue button press may be handled by a recorded message
or a live advisor. Specific processes for managing services like remote door
unlocks, stolen vehicle assistance and assuring rental privacy are either
already in place with the rental company or will be established upon request.
OnStar equipped vehicles have stolen Vehicle Slowdown capability that enables
OnStar to slow down a stolen vehicle remotely to assist authorities in its
recovery.  OnStar equipped vehicles also have “Remote Ignition Block” capability
that enables OnStar to inhibit the ability to start the vehicle.


Daily rental car company acknowledges and agrees that all OnStar service shall
be subject to OnStar’s Terms and Conditions and Privacy Statement, which are
located at www.onstar.com or by contacting OnStar at 888-4ONSTAR. Further, the
daily rental company agrees to include, at the first available opportunity, the
following or other approved language in the rental contract to describe OnStar
services that may be available:


"If my rental vehicle has active OnStar equipment, I authorize the provision of
OnStar services, acknowledge system and service limitations, warranty
exclusions, privacy considerations, and the application of other relevant
provisions in the OnStar Terms and Conditions and Privacy Statement, and agree
to the release of vehicle information as required by law.  Further details are
available at OnStar.com or by contacting OnStar at www.onstar.com or at
888-4ONSTAR."






[gm.jpg]


GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000
2013 MY Rental Agreement, Attachment 6
 
 

--------------------------------------------------------------------------------

 

[gmfleetandcommercial.jpg]
Attachment 7

LONG TERM SUPPLY AGREEMENT
MODEL YEARS [REDACTED]






 
1.  
GM shall extend the terms and conditions of GM’s 2013 Model Year Daily Rental
Purchase Program (refer Attachment 1) for model years [REDACTED].  GM is
entitled to place “new” models (as defined by GM) on any of the purchase
percentage tiers or create a new tier.  Additionally, GM is entitled to shift
vehicles only to higher percentage tiers, (e.g. shift from tier 1 to tier 2,
thus lowering ABG’s vehicle depreciation cost).

 
2.  
GM reserves the right to revise depreciation rates on any Daily Rental Purchase
Program in the [REDACTED] model year.



3.  
GM shall commit to ABG the availability of daily rental vehicles under any or
all of the following purchase programs: VX7, VN9, and YT2 for model years
[REDACTED]. GM and ABG agree that all volumes purchased under the VX7 program
will be combined with VN9 and YT2 volumes toward the overall volume commitment,
and for model year volume bonus payments.

 
 

4.  
GM and ABG shall mutually agree to the following:.



a.  
Vehicle mix and production timing

b.  
Volume and mix of vehicles within purchase programs (VN9, YT2 and VX7)












GM Global Headquarters at the Renaissance Center~ ~ Detroit, MI 48265-1000 ~
313-665-1137


 
 

--------------------------------------------------------------------------------

 
